 

Exhibit 10.1

 

Confidential

 

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this “Agreement”) is made and entered into as
of October 12, 2018 by and among TheMaven, Inc., a Delaware corporation
(“TheMaven”), SM Acquisition Co., Inc., a Delaware corporation and a
wholly-owned subsidiary of TheMaven (“MergerSub”), Say Media, Inc., a Delaware
corporation (the “Company”), and, solely with respect to Section 7 (to the
extent set forth therein), Matt Sanchez as the Securityholder Representative (in
his capacity as such, the “Securityholder Representative”). TheMaven, MergerSub
and the Company are each, individually, a “Party” or, collectively, the
“Parties.” Certain capitalized terms used in this Agreement are defined in
Exhibit A attached hereto and incorporated herein by reference.

 

Recitals

 

WHEREAS, the Parties desire to set forth the terms and conditions pursuant to
which TheMaven shall combine with the Company pursuant to a merger (the
“Merger”) in accordance with the Delaware General Corporation Law (the “DGCL”)
and the terms of this Agreement whereby MergerSub will merge with and into the
Company, with the Company continuing as the surviving corporation in the Merger
and a wholly-owned subsidiary of TheMaven (the “Surviving Corporation”);

 

WHEREAS, each of the respective Boards of Directors of TheMaven, MergerSub and
the Company has approved such Party’s entry into this Agreement;

 

WHEREAS, it is intended that the Merger will qualify as a reorganization
pursuant to Section 368(a) of the Code, and this Agreement constitutes a “plan
of reorganization” within the meaning of Treasury Regulations Section 1.368-2(g)
and Section 354(a)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”);

 

WHEREAS, as of the Closing, this Agreement and the Merger will have been
approved by the stockholders of MergerSub and the Company, as required pursuant
to the requirements of the DGCL and the California Corporations Code (the
“CCC”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants,
agreements and representations and warranties set forth herein, the Parties,
intending to be legally bound, hereby agree as follows:

 

Agreement

 

1.Description of Merger.

 

1.1         Merger. Upon the terms and subject to the conditions set forth in
this Agreement, at the Effective Time (as defined below), MergerSub shall be
merged with and into the Company, and the separate existence of MergerSub shall
cease. Following the Effective Time, the Company will continue as the Surviving
Corporation and shall be a wholly-owned subsidiary of TheMaven. The Merger shall
have the effects set forth in this Agreement and in the applicable provisions of
the DGCL. Without limiting the generality of the foregoing, at the Effective
Time, except as otherwise provided herein, all the property, rights, privileges,
powers and franchises of the Company and MergerSub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and MergerSub
shall become the debts, liabilities and duties of the Surviving Corporation.

 

 

 

 

1.2         Corporate Structure of the Surviving Corporation; Election of
Officers and Directors. Unless otherwise mutually determined by TheMaven,
MergerSub and the Company prior to the Effective Time: (i) the certificate of
incorporation of MergerSub immediately prior to the Effective Time shall be the
certificate of incorporation of the Surviving Corporation upon and after the
Effective Time; and (ii) the bylaws of MergerSub immediately prior to the
Effective Time shall be the bylaws of the Surviving Corporation upon and after
the Effective Time. Unless otherwise mutually determined by TheMaven, MergerSub
and the Company prior to the Effective Time: the directors of MergerSub
immediately prior to the Effective Time shall be the directors of the Surviving
Corporation immediately after the Effective Time, each to hold the office of a
director of the Surviving Corporation in accordance with the provisions the DGCL
and the certificate of incorporation and bylaws of the Surviving Corporation
until his or her successor is duly elected and qualified.

 

1.3         Consideration.

 

(a)          Aggregate consideration (collectively, the “Total Consideration”)
shall be payable by TheMaven in connection with the Merger as follows:

 

(i)          on the Closing Date:

 

(1)         TheMaven shall pay or cause to be paid, by wire transfer of
immediately available funds, an aggregate amount of cash equal to Six Million
Nine Hundred Fifty-Three Thousand Six Hundred and Fifty-Three Dollars
($6,953,653) (the “Pay-off Amount”) as follows: (i) subject to the delivery by
Say What of a Pay-Off Letter, to Say What, an amount in cash equal to Six
Million Seven Hundred Three Thousand Six Hundred and Fifty-Three Dollars
($6,703,653) in full repayment of the indebtedness for borrowed money of the
Company in favor of Say What; and (ii) to each employee of the Company that is a
recipient of a transaction bonus payable in connection with the transactions
contemplated by this Agreement, the amount of such transaction bonus set forth
on Schedule 1.3(a)(i), in each case of clauses (i)-(ii), in the amounts and to
the persons as set forth on the Spreadsheet;

 

(2)         Subject to Section 1.4(b)(i), TheMaven shall issue to the holders of
Company Preferred Stock outstanding as of immediately prior to the Effective
Time, an aggregate number of shares of TheMaven Common Stock equal to 5,500,000
(collectively, the “Closing Shares”); and

 

(3)         TheMaven shall pay to the Company’s legal advisors, on behalf of the
Company, the aggregate amount of the Company’s legal fees and expenses that
remains outstanding and unpaid as of the Closing Date (the “Legal Fees
Reimbursement”).

 

(b)          TheMaven’s obligation to deliver any Closing Shares and Continuing
Employee Service Awards to be issued pursuant to Sections 1.3(a) and Section
6.13, respectively, shall be satisfied by providing to each recipient thereof,
as and when such shares of TheMaven Common Stock are issuable hereunder, a book
entry notice representing that number of shares of TheMaven Common Stock to
which such recipient is entitled. Any fractional shares of TheMaven Common Stock
that any holder of Company Preferred Stock and/or any Continuing Service
Provider (including any Key Personnel) would otherwise be entitled to receive
hereunder will be rounded up or down to the nearest whole number.

 

(c)          The Parties agree to treat any subsequent adjustments to
consideration payable pursuant to this Agreement (including amounts paid
pursuant to Section 6.13 or any indemnification payments made pursuant to
Section 5) as adjustments to the initial consideration payable pursuant to this
Agreement for all Tax purposes to the maximum extent permitted by applicable
law.

 

 2 

 

 

(d)          The Closing Shares to be issued pursuant to Section 1.3(a)(i)(3)
and the Continuing Employee Service Awards to be issued pursuant to Section
6.13, in each case, shall not have been registered and shall be characterized as
“restricted securities” under the Federal securities laws, and under such laws
such shares may be resold without registration under the Securities Act only in
certain limited circumstances and in strict compliance with such laws. Each
certificate evidencing any such shares shall bear, and each book entry notice in
respect of any such shares shall reference, the following legend:

 

“THE SECURITIES [REFERENCED HEREIN][REPRESENTED BY THIS CERTIFICATE] HAVE BEEN
ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”). SUCH SECURITIES MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION WITHOUT AN EXEMPTION
UNDER THE SECURITIES ACT OR AN OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY OR OF THE COMPANY’S LEGAL COUNSEL, IN EACH CASE, TO
THE EFFECT THAT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES [REFERENCED
HEREIN][REPRESENTED BY THIS CERTIFICATE] IS SUBJECT TO THE TERMS AND CONDITIONS
OF A RIGHT OF FIRST REFUSAL AND A CALL OPTION, IN EACH CASE, THAT EXPIRES ON
[DATE], PURSUANT TO THE TERMS OF A CERTAIN MERGER AGREEMENT BY AND AMONG, AMONG
OTHER PARTIES, THE COMPANY AND SAY MEDIA, INC., A COPY OF WHICH IS ON FILE WITH
AND MAY BE OBTAINED FROM THE SECRETARY OF THE Company at no charge.”

 

1.4         Effect of the Merger on Capital Stock of Constituent Corporations.

 

(a)          MergerSub Capital Stock. At the Effective Time, by virtue of the
Merger and without further action on the part of TheMaven, MergerSub, the
Company or any other Person, each share of capital stock of MergerSub that is
issued and outstanding immediately prior to the Effective Time shall be
converted into and become one validly issued, fully paid and non-assessable
share of Company Common Stock (and the shares of the Company into which the
shares of MergerSub capital stock are so converted shall be the only shares of
the Company’s capital stock that are issued and outstanding immediately after
the Effective Time). Each certificate evidencing ownership of shares of
MergerSub capital stock will evidence ownership of such shares of Company Common
Stock.

 

(b)          Company Capital Stock, Company Options and Company Warrants. At the
Effective Time and without any further action on the part of TheMaven,
MergerSub, the Company or any other Person:

 

(i)          Each share of Company Preferred Stock outstanding as of immediately
prior to the Effective Time shall be cancelled and converted automatically into
the right to receive, subject to the delivery of a Lock-Up/Release Agreement by
the holder of such share of Company Preferred Stock, a number of shares of
TheMaven Common Stock equal to the Preferred Stock Per Share Amount; provided,
however, that no distribution of any portion of the Closing Shares, fifteen
percent (15%) of which shall be deemed to be Indemnification Shares, shall be
made to a holder of Company Preferred Stock unless such Person is an “accredited
investor” as such term is defined in Rule 501(a) under the Securities Act.

 

(ii)         Each share of Company Common Stock outstanding as of immediately
prior to the Effective Time shall be cancelled in its entirety for no
consideration.

 

 3 

 

 

(iii)        Each Company Option outstanding as of immediately prior to the
Effective Time, whether vested or unvested, shall be cancelled in its entirety
for no consideration.

 

(iv)        Each Company Warrant outstanding as of immediately prior to the
Effective Time shall be cancelled in its entirety for no consideration.

 

(c)          Notwithstanding the foregoing, no consideration shall be payable
pursuant to Section 1.4(b) at or after the Effective Time with respect to any
Dissenting Shares (as defined in Section 1.7 below) or any shares of capital
stock of the Company with respect to which dissenters’ rights have not
terminated. In the case of Dissenting Shares, payment shall be made in
accordance with Section 262 of the DGCL or Chapter 13 of the CCC, as applicable.
In the case of any shares with respect to which dissenters’ rights have not
terminated as of the Effective Time, if such shares of capital stock of the
Company become Dissenting Shares, payment shall be made in accordance with
Section 262 of the DGCL or Chapter 13 of the CCC, as applicable, and if,
instead, the dissenters’ rights with respect to such shares of the Company
Common Stock irrevocably terminate after the Effective Time, such shares shall
be entitled only to receive the applicable consideration pursuant to Section
1.4(b) upon delivery of a completed and executed letter of transmittal.

 

1.5         Closing of the Company’s Transfer Books. At the Effective Time, each
of the holders of capital stock of the Company shall cease to have any rights as
a stockholder of the Company (except as set forth in this Agreement with respect
to the applicable consideration pursuant to Section 1.4(b)), and the stock
transfer books of the Company shall be closed with respect to all shares of
capital stock of the Company outstanding immediately prior to the Effective
Time. No further transfer of any such shares of capital stock of the Company
shall be made on such stock transfer books after the Effective Time.

 

1.6         Delivery of Letters of Transmittal; Delivery of Applicable
Consideration; Legends. At and after the Closing, upon delivery by a holder of
Company Preferred Stock to TheMaven of a completed and executed letter of
transmittal in the form attached hereto as Exhibit B effecting the surrender of
shares of Company Preferred Stock in exchange for the Preferred Stock Per Share
Amount in respect of each such share, TheMaven shall issue or cause to be issued
to such holder in exchange therefor the aggregate Preferred Stock Per Share
Amount payable in respect of such shares of Company Preferred Stock.

 

1.7         Dissenters’ Rights. Notwithstanding anything in this Agreement to
the contrary, shares of capital stock of the Company held by a holder who,
pursuant to Section 262 of the DGCL or Chapter 13 of the CCC or any successor
provisions, that has the right to dissent to the Merger and demand payment for
such shares, and who properly dissents and demands payment for the fair value of
such shares of capital stock of the Company (“Dissenting Shares”) in accordance
with the DGCL or the CCC, as applicable, shall not be converted into the right
to receive the applicable consideration pursuant to Section 1.4(b), unless such
holder withdraws, fails to perfect or otherwise loses such holder’s right to
such payment, if any. If, after the Effective Time, such holder withdraws, fails
to perfect or loses any such right to payment, such holder’s Dissenting Shares
shall be treated as having been converted as of the Effective Time into the
right to receive the applicable consideration pursuant to Section 1.4(b) in
accordance with this Agreement, if any. At the Effective Time, any holder of
Dissenting Shares shall cease to have any rights with respect thereto, except
the rights provided in Section 262 of the DGCL or Chapter 13 of the CCC or any
successor provisions and as provided in the immediately preceding sentence. The
Company shall give prompt notice to TheMaven of any demands received by the
Company for appraisal of shares of capital stock of the Company and the
opportunity to participate in all negotiations and proceedings with respect to
any such demand. Except to the extent otherwise required by the DGCL or the CCC,
as applicable, the Company shall not make any payment or settlement offer prior
to the Effective Time with respect to any such demand unless TheMaven shall have
consented in writing to such payment or settlement offer.

 

 4 

 

 

1.8         Further Action. If, at any time after the Closing Date, any further
action is determined by the Surviving Corporation to be necessary or desirable
to carry out the transactions contemplated by this Agreement or to vest the
Surviving Corporation with full right, title and possession of and to all rights
and property of the Company, the officers and directors of the Surviving
Corporation shall be fully authorized (in the name of the Company or otherwise)
to take such action.

 

2.Conditions to Closing; Closing Deliverables.

 

2.1         Closing. Unless this Agreement is earlier terminated in accordance
with Section 8.1, the consummation of the Merger (the “Closing”) shall take
place within three (3) Business Days following the satisfaction or waiver of all
closing conditions set forth in Sections 2.2, 2.3 and 2.4 (other than those
conditions that, by their terms, are intended to be satisfied at the Closing,
but subject to the satisfaction or waiver of those conditions) or some other
date as mutually agreed to by the Parties (the date upon which the Closing
actually occurs shall be referred to herein as the “Closing Date”) at the
offices of Golenbock Eiseman Assor Bell & Peskoe LLP, 711 Third Avenue, New
York, New York 10017, or at such other location as the Parties hereto agree in
writing, or held remotely by electronic, facsimile and courier delivery.
Contemporaneously with the Closing, a properly executed certificate of merger
conforming to the requirements of the DGCL (the “Certificate of Merger”) shall
be filed with the office of the Secretary of State of the State of Delaware. The
Merger shall become effective only upon the acceptance of the Certificate of
Merger by the Secretary of State of Delaware (the time of such filing and
acceptance, the “Effective Time”).

 

2.2         Conditions to each Party’s Obligations. The respective obligations
of each Party to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following condition unless any such condition
is waived, in writing, by the Party relying on such condition:

 

(a)          The Requisite Stockholder Approval shall have been obtained in
accordance with the corporate laws of the State of Delaware, the State of
California and the Company Documents as currently in effect.

 

2.3         Conditions to the Company’s Obligations. The obligation of the
Company to consummate the transactions contemplated by this Agreement is subject
to the satisfaction of the following additional conditions, unless any such
condition is waived, in writing, by the Company:

 

(a)          No proceeding in which TheMaven or MergerSub shall be a debtor,
defendant or party seeking an order for its own relief or reorganization shall
have been brought or be pending by or against TheMaven or MergerSub under any
United States or state bankruptcy or insolvency law;

 

(b)          Each of TheMaven and MergerSub shall have performed or complied
with in all material respects their respective agreements and covenants required
to be performed or complied with under this Agreement prior to the Closing;

 

(c)          The representations and warranties of TheMaven and MergerSub set
forth in Section 4 shall be true and correct in all material respects as of the
Closing Date, except for representations and warranties made as of a specified
date, which shall be true and correct in all material respects as of such date;

 

 5 

 

 

(d)          The Company shall have received from the Chief Executive Officer of
TheMaven a certificate certifying that the conditions set forth in Sections
2.3(a), 2.3(b) and 2.3(c) have been satisfied;

 

(e)          The Company shall have received from the Chief Executive Officer of
MergerSub a certificate certifying that the conditions set forth in Sections
2.3(a), 2.3(b) and 2.3(c) have been satisfied;

 

(f)           TheMaven and MergerSub shall have delivered (i) all of TheMaven
and MergerSub deliverables set forth in Section 2.6 and (ii) all other documents
required to be delivered by TheMaven and MergerSub on or before the Closing
Date; and

 

(g)          No Material Adverse Effect shall have occurred or be occurring with
respect to TheMaven that continues to constitute a Material Adverse Effect as of
the Closing Date.

 

(h)          TheMaven shall have implemented the Governance Plan and Operational
Restrictions.

 

2.4         Conditions to Obligations of TheMaven and MergerSub. The obligation
of each of TheMaven and MergerSub to consummate the transactions contemplated by
this Agreement is subject to the satisfaction of the following additional
conditions, unless any such condition is waived, in writing, by TheMaven:

 

(a)          The Company shall have obtained all of the Consents set forth on
Schedule 2.4(a);

 

(b)          The Company shall have performed or complied with, in all material
respects, its agreements and covenants required to be performed or complied with
under this Agreement prior to the Closing;

 

(c)          TheMaven shall have received from the Secretary of the Company a
certificate (i) certifying the Company’s certificate of incorporation, (ii)
certifying the bylaws of the Company, and (iii) certifying the resolutions of
the Board of Directors and stockholders of the Company authorizing this
Agreement and the transactions contemplated by this Agreement;

 

(d)          The Company shall have delivered to TheMaven pay-off letters from
each holder of indebtedness of the Company including Say What (each a “Pay-Off
Letter”); provided, however, that the Company will not be required to deliver
any new Pay-Off Letter, other than from Say What, to the extent such Pay-Off
Letter is already in existence and applicable to the transactions contemplated
by this Agreement;

 

(e)          The Company shall have delivered all of the Company’s deliverables
set forth in Section 2.5;

 

(f)           Each of XXXXX shall have agreed to continue their employment as an
employee of TheMaven or the Surviving Corporation with no less than
substantially the same salary and benefits as under their current employment
with the Company;

 

(g)          Each of XXXXX shall have agreed to enter into a non-competition and
non-solicitation agreement applicable to the two (2) year period following the
Closing Date;

 

 6 

 

 

(h)          TheMaven shall have received from the Company the Continuing
Employee Service Awards Allocation Schedule, materially consistent with the
version last delivered by the Company to TheMaven prior to the date hereof; and

 

(i)           (x) The representations and warranties of the Company set forth in
Sections 3.1, 3.2, 3.14, 3.21 and 3.23 shall be true and correct in all material
respects as of the Closing Date, except for representations and warranties made
as of a specified date, which shall be true and correct in all material respects
as of such date, and all other representations and warranties of the Company set
forth in Section 3 shall be true and correct in all material respects as of
August 24, 2018, except for representations and warranties made as of a
specified date, which shall be true and correct in all material respects as of
such date; and (y) TheMaven shall have received from the Chief Executive Officer
of the Company a certificate certifying that the condition set forth in the
foregoing clause (x) has been satisfied.

 

(j)           TheMaven shall have received executed Lock-Up/Release Agreements
from a number of Participating Stockholders holding no less than 70% of the
issued and outstanding Company Preferred Stock.

 

(k)          No Material Adverse Effect shall have occurred or be occurring with
respect to the Company that continues to constitute a Material Adverse Effect as
of the Closing Date.

 

2.5         The Company’s Closing Deliveries. At the Closing, the Company shall
deliver to MergerSub the following:

 

(a)          all such certificates, instruments, agreements and other documents
described or otherwise referred to in Section 2.4.

 

2.6         TheMaven and MergerSub Closing Deliveries. At the Closing, TheMaven
and MergerSub shall deliver the following:

 

(a)          to XXXXX, the Mutual Non-Disparagement Agreement, duly executed by
XXXXX;

 

(b)          the Pay-off Amount on the terms set forth in Section 1.3(a)(i)(1);

 

(c)          to each Participating Stockholder, the Closing Shares issuable to
such Participating Stockholder on the terms and subject to the conditions set
forth in Section 1.3(a).

 

(d)          to each Continuing Service Provider, the number of Continuing
Employee Service Awards set forth opposite such Continuing Service Provider’s
name on the Continuing Employee Service Awards Allocation Schedule;

 

(e)          to the Company’s legal advisors, on behalf of the Company, the
Legal Fees Reimbursement, if any;

 

(f)          to holders of Company Preferred Stock, Lock-Up/Release Agreements
with respect to the Closing Shares, duly executed by TheMaven;

 

(g)          (x) to the Company, the Sallyport Consent and (y) solely if the
Sallyport Consent consists of a pay-off letter with respect to the payment and
satisfaction in full by TheMaven of the obligations of the Company under the
Sallyport Facility at or prior to the Closing, to Sallyport, the amount
necessary to pay and satisfy in full the obligations of the Company under the
Sallyport Facility pursuant to such pay-off letter; and

 

 7 

 

 

(h)          all such other certificates, instruments, agreements and other
documents described or otherwise referred to in Section 2.2 and Section 2.3
hereof.

 

3.Representations and Warranties of the Company.

 

Except as set forth on the Company Disclosure Schedule, the Company hereby
represents, warrants and covenants, to and for the benefit of MergerSub and
TheMaven, in each case (except with respect to Sections 3.1, 3.2, 3.14 3.21, and
3.23, which shall be as of the date of this Agreement), as of (x) August 4, 2018
and (y) August 24, 2018 (provided, however, that, for purposes of this clause
(y), such representations, warranties and covenants are made solely in all
material respects as of such date), as follows:

 

3.1         Due Organization; Etc.

 

(a)          The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all necessary
power and authority: (i) to conduct its business in the manner in which its
business is currently being conducted and (ii) to own and use its assets in the
manner in which its assets are currently owned and used.

 

(b)          Except as set forth on Schedule 3.1(b) of the Company Disclosure
Schedule, the Company, together with its predecessors, has not conducted any
business under or otherwise used, for any purpose or in any jurisdiction, any
fictitious name, assumed name, trade name or other name, other than the name
“Say Media, Inc.”

 

(c)          As of August 4, 2018, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company, neither the Company nor Say Canada is required to be qualified,
authorized, registered or licensed to do business as a foreign corporation in
any jurisdiction other than the jurisdictions set forth in Schedule 3.1(c) of
the Company Disclosure Schedule. Except as Schedule 3.1(c) of the Company
Disclosure Schedule, the Company Group does not own any shares or other
securities of, or any direct or indirect equity or other financial interest in,
any Entity. None of the Company or, to the Knowledge of the Company, any of the
stockholders of the Company has ever approved, or commenced any Legal Proceeding
or made any election, in either case, contemplating the dissolution or
liquidation of the Company’s business or affairs.

 

3.2         Subsidiaries. Set forth on Schedule 3.2 of the Company Disclosure
Schedule is a list of each Subsidiary of the Company, including, with respect to
each such Subsidiary, its jurisdiction of organization. Each Subsidiary of the
Company is a corporation or other entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
necessary power and authority: (i) to conduct its business in the manner in
which it is currently being conducted and (ii) to own and use its assets in the
manner in which its assets are currently owned and used. The Company owns all of
the equity interests in each Subsidiary of the Company, free and clear of all
Encumbrances other than Permitted Encumbrances. There are no outstanding or
authorized options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to any equity
interests in any Subsidiary of the Company or obligating the Company or any
Subsidiary of the Company to issue or sell any equity interests, or any other
interest, in any such Subsidiary.

 

 8 

 

 

3.3         The Company Financial Statements. The Company’s (i) audited
financial statements for the years ended December 31, 2017 and 2016 (the
“Audited Financial Statements”) and (ii) the Stub Period Financial Statements
(collectively with the Audited Financial Statements, the “Company Financial
Statements”), in each case of (i) and (ii), if and when delivered pursuant to
Section 6.10, will be complete and correct in all material respects, will be
consistent with the books and records of the Company Group, will present fairly
in all material respects the assets, liabilities, financial condition and
results of operations of the Company Group, as at the dates and for the periods
indicated therein, will have been prepared in accordance with GAAP (in the case
of the Stub Period Financial Statements, subject to normal and recurring
year-end adjustments, the effect of which would not be expected to have a
Materially Adverse Effect, and the absence of notes) and will have been prepared
in good faith by the Company’s management from the books and records of the
Company Group. The books and records of the Company Group used in the
preparation of the Company Financial Statements are true and complete and all
books and records of the Company Group have been, and are being, maintained in
all material respects in accordance with applicable Legal Requirements and
accounting requirements and the Company Financial Statements are consistent with
such books and records.

 

3.4           Equipment; Leasehold.

 

(a)          Schedule 3.4(a) of the Company Disclosure Schedule sets forth a
true and complete list of all inventory, machinery, equipment, furniture, office
equipment, supplies, materials, vehicles and other material items of tangible
personal property of every kind owned by the Company Group and used in
connection with its business having a net book value in excess of $1,000 (the
“Company Personal Property”). The Company Group has good and marketable title to
the Company Personal Property, and the Company Personal Property is owned free
and clear of all Encumbrances except (i) as reflected in the Company Financial
Statements, (ii) Encumbrances for any Tax not yet due and payable, (iii) such
imperfections of title and encumbrances, if any, which do not detract from the
value or interfere with the present use of the property subject thereto or
affected thereby, (iv) Encumbrances arising in connection with any Specified
Continuing Liabilities (clauses (ii)-(iv), collectively, “Permitted
Encumbrances”) and (v) Encumbrances that will be released and, as appropriate,
removed of record, at or prior to the Closing. All of the Company Personal
Property and other tangible assets owned by or leased to the Company Group are
adequate for the conduct of the Company Group’s business in the manner in which
such business is currently being conducted.

 

(b)          The Company Group does not own any real property or interests in
real property.

 

(c)          Schedule 3.4(c) of the Company Disclosure Schedule sets forth a
true and complete list of all real property or interests in real property leased
by the Company Group (the “Company Real Property”). The Company has delivered to
TheMaven accurate and complete copies of all leases and agreements, in each
case, to which the Company Group is a party, pertaining to the Company Real
Property.

 

3.5         Intellectual Property.

 

(a)          Schedule 3.5(a) of the Company Disclosure Schedule accurately
identifies: (i) each Intellectual Property Registration in which the Company
Group has or purports to have an ownership interest of any nature (whether
exclusively, jointly with another Person, or otherwise); (ii) the jurisdiction
in which such Intellectual Property Registration has been registered or filed
and the applicable registration or serial number; and (iii) any other Person
that has an ownership interest in such Intellectual Property Registration and
the nature of such ownership interest.

 

 9 

 

 

(b)          Schedule 3.5(b) of the Company Disclosure Schedule accurately
identifies: (i) all Intellectual Property Rights licensed to the Company Group
(other than any non-customized software that is so licensed solely in executable
or object code form pursuant to a non-exclusive, software license or is
generally publicly available on standard terms for less than $10,000 (“de
minimis IP”)); and (ii) the corresponding the Company Contract pursuant to which
such Intellectual Property Rights are licensed to the Company Group. The
aggregate amount of licensing fees associated with the Company Group’s de
minimis IP does not exceed $250,000 on an annual basis.

 

(c)          Schedule 3.5(c) of the Company Disclosure Schedule accurately
identifies each Company Contract or the form thereof pursuant to which any
Person has been granted any license under, or otherwise has received or acquired
any right (whether or not currently exercisable) or interest in, any
Intellectual Property Rights.

 

(d)          To the Company’s Knowledge, the operation of its business as it has
been or is currently conducted by the Company Group, has not or does not
infringe or misappropriate any Intellectual Property Rights of any Person,
violate any right of any Person (including any right to privacy or publicity),
or constitute unfair competition or trade practices under the laws of any
jurisdiction. The Company Group has not received written notice from any Person
claiming that the Company Group’s business conflicts with, infringes or
misappropriates any Intellectual Property Rights of any Person or constitutes
unfair competition or trade practices under the laws of any jurisdiction (nor
does the Company have Knowledge of any basis therefor). To the Company’s
Knowledge, no Person is infringing or misappropriating any of the Company
Group’s Intellectual Property Rights.

 

(e)          the Company Group exclusively owns all right, title and interest in
and to all rights in or associated with the following throughout, or anywhere
in, the world: (a) trademarks, (b) copyrights, (c) trade secrets, (d) to the
Company’s Knowledge, patents, and (e) any equivalent right to any of the
foregoing that are owned or purported to be owned by the Company Group, free and
clear of any Encumbrances (other than non-exclusive outbound licenses granted in
the ordinary course of business).

 

(f)           To the extent that any tangible or intangible Intellectual
Property Rights that are material to the Company Group’s business have been
developed, supported or created independently or jointly by any Person other
than the Company Group, the Company Group has a written agreement with such
person with respect thereto, and the Company Group thereby has obtained a valid
and enforceable assignment sufficient to transfer all right, title and ownership
(including the right to seek past and future damages) of, and is the exclusive
owner of, all such Intellectual Property Rights therein by operation of law or
by valid assignment, and has obtained the waiver of all non-assignable rights,
including all moral rights.

 

(g)          The Company has no Knowledge of any facts or circumstances that it
believes would render any of its Intellectual Property Rights invalid or
unenforceable. The Company Group has not received written notice of any official
actions or other notices from any Governmental Body that any of the subject
matters or claims of pending applications for registration constituting any of
the Company Group’s Intellectual Property Rights are unregistrable. To the
Company’s Knowledge none if its Intellectual Property Rights is subject to any
proceeding or outstanding decree, order, judgment or settlement agreement or
stipulation that restricts in any material manner the Company Group’s ability to
use, provide, transfer, assign or license, or may affect the validity, use or
enforceability of, such Intellectual Property Rights.

 

 10 

 

 

(h)          To the Company’s Knowledge, the Company Group’s data, privacy and
security practices conform in all material respects to all of the Privacy
Commitments (as defined below) and each law applicable to the protection or
processing or both of the name, street address, telephone number, e-mail
address, photograph, social security number, driver’s license number, passport
number or customer or account number, or any other piece of information that
allows the identification of a natural person (“Personal Data”), including laws
applicable direct marketing, e-mails, text messages or telemarketing. the
Company Group: (A) provides adequate notice and obtains any necessary consents
from data subjects required for the processing of Personal Data as conducted by
or for the Company Group; and (B) abides by any privacy choices (including
opt-out preferences) of data subjects relating to Personal Data (such
obligations along with the obligations contained in the Company Group’s data
privacy and security policies, or published on the Company Group’s websites or
otherwise made available by the Company Group to any Person (“Privacy
Commitments”).

 

3.6         Contracts.

 

(a)          Schedule 3.6(a) of the Company Disclosure Schedule identifies each
of the following Contracts (together with all of the leases listed in Schedule
3.4(c) of the Company Disclosure Schedule, collectively, the “Material the
Company Contracts”) and, except to the extent such terms may constitute salary
history information, including compensation and benefits, provides an accurate
description of the terms of each such Material the Company Contract that is not
in written form:

 

(i)          each Contract involving aggregate consideration in excess of
$10,000 or requiring performance by any party more than one year from the date
hereof, which, in each case, cannot be cancelled by the Company Group without
penalty or without more than one hundred and eighty (180) days’ notice;

 

(ii)         all Contracts that relate to the sale of any of the Company Group’s
assets, other than in the ordinary course of business, for consideration in
excess of $10,000;

 

(iii)        all Contracts that relate to the acquisition of any business, a
material amount of stock or assets of any other Person or any real property
(whether by merger, sale of stock, sale of assets or otherwise;

 

(iv)        all Contracts relating to indebtedness (including, without
limitation, guarantees) of the Company Group, in each case having an outstanding
principal amount in excess of $10,000;

 

(v)         all Contracts with the Company Group’s employees and independent
contractors or consultants (or similar arrangements);

 

(vi)        all Contracts that limit or purport to limit the ability of the
Company Group to compete in any line of business or with any Person or in any
geographic area or during any period of time;

 

(vii)       any Contracts that provide for any joint venture, partnership or
similar arrangement by the Company Group;

 

(viii)      other than “shrink wrap” and similar generally available commercial
end-user licenses to software that have an individual acquisition cost of $1,000
or less for a single user or workstation, all licenses, sublicenses and other
Contracts pursuant to which the Company Group acquired or is authorized to use
any Intellectual Property Rights of any Person used in the development,
marketing or licensing of each product or service owned, made, marketed,
developed, distributed, made available, or sold by or on behalf of the Company
Group;

 

 11 

 

 

(ix)         other than non-exclusive licenses granted to third parties in the
ordinary course of business consistent with past practice, any license,
sublicense or other Contract to which the Company Group is a party and pursuant
to which any other Person is authorized to use any of its Intellectual Property
Rights; and

 

(x)          any license, sublicense or other Contract pursuant to which the
Company Group has agreed to any restriction on the right of the Company Group to
use or enforce any of its Intellectual Property Rights or pursuant to which the
Company Group agrees to encumber, transfer or sell rights in or with respect to
any of its Intellectual Property Rights.

 

(b)          The Company has delivered to TheMaven accurate and complete copies
of all written Material the Company Contracts, except with respect to any terms
of a Material the Company Contract that may constitute salary history
information, including compensation and benefits. Each Material the Company
Contract is valid, binding and enforceable by the Company Group in accordance
with its terms subject to: (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief, other equitable remedies and
other general principles of equity. the Company Group is not in violation or
breach of, or default under, any Material the Company Contract, except for such
breaches or defaults that would not have a Material Adverse Effect on the
Company, and, to the Company’s Knowledge, no other Person is in violation or
breach of, or default under, any Material the Company Contract except for such
breaches or defaults that would not have a Material Adverse Effect on the
Company.

 

(c)          Schedule 3.6(c) of the Company Disclosure Schedule provides an
accurate and complete list of all Consents required under any Material Contract
to consummate the transactions contemplated by this Agreement.

 

3.7         Finder’s Fee. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the Merger
or any of the other transactions contemplated by this Agreement based upon any
arrangements or agreements made by or on behalf of the Company Group.

 

3.8         Compliance with Legal Requirements. The Company Group is, and has at
all times been, in compliance with all applicable Legal Requirements, except to
the extent that failure to comply would not be likely to have a Material Adverse
Effect on the Company. The Company Group has never received any written notice
or other written communication from any Person regarding any actual or possible
violation of, or failure to comply with, any Legal Requirement. The Company
Group has obtained all material permits, certificates and licenses, in each
case, required by any Legal Requirement for the conduct of its business as
currently conducted and the ownership of its assets. the Company Group is not in
violation of any such permit, certificate or license, and no Legal Proceedings
are pending or, to the Knowledge of the Company, threatened to revoke or limit
any such permit, certificate or license. None of the representations and
warranties contained in this Section 3.8 shall be deemed to relate to Taxes
(which shall be governed by Section 3.12), employee and labor matters (which
shall be governed by Section 3.13) or environmental protection matters (which
shall be governed by Section 3.16).

 

3.9         Litigation. There are no actions by or against the Company Group to
which the Company Group is a party pending before any Governmental Body (or, to
the Company’s Knowledge, threatened to be brought by or before any Governmental
Body). Neither the Company Group nor any of its assets or properties is subject
to any governmental order (nor, to the Company’s Knowledge, are there any such
governmental orders threatened to be imposed by any Governmental Body) which has
or has had a Material Adverse Effect on the Company or could affect the
legality, validity or enforceability of this Agreement, or the consummation of
the transactions contemplated by this Agreement.

 

 12 

 

 

3.10       Absence of Undisclosed Liabilities. There are no liabilities of the
Company Group other than liabilities (i) reflected or reserved against in the
Company Financial Statements (in each case, if and when delivered pursuant to
Section 6.10), (ii) incurred since December 31, 2017 in the ordinary course of
business, consistent with past practice, of the Company Group and which do not
and could not reasonably be expected to have a Material Adverse Effect on the
Company or (iii) as contemplated by this Agreement, including the third party
expenses incurred in connection with the transactions contemplated by this
Agreement. If and when delivered pursuant to Section 6.10, the reserves
reflected in the Company Financial Statements against liabilities of the Company
Group, in each case, will have been established on a basis consistent with the
past practices of the Company Group.

 

3.11       Absence of Certain Changes. Except as set forth on Schedule 3.11 of
the Company Disclosure Schedule and other than in connection with the Merger and
the transactions contemplated by this Agreement, since December 31, 2017, the
Company has conducted its business as ordinarily conducted consistent with past
practice and there has not occurred any change, event or condition (whether or
not covered by insurance) that has resulted in, or would reasonably be expected
to result in a Material Adverse Effect with respect to the Company.

 

3.12       Taxes. (i) All Tax Returns required to be filed by or with respect to
the Company Group have been timely filed; (ii) all Taxes required to be shown on
such Tax Returns or otherwise were due and owing in respect of the Company Group
have been timely paid; (iii) all such Tax Returns are true, correct and complete
in all material respects; (iv) no adjustment relating to such Tax Returns has
been proposed in writing by any Governmental Body to the Company Group; (v)
there are no pending or, to the Company’s Knowledge, threatened actions for the
assessment or collection of Taxes by a Governmental Body against the Company
Group; (x) the Company Group has properly and timely withheld, collected and
deposited all Taxes that are required to be withheld, collected and deposited
under applicable law; and (xi) the Company Group has not been at any time a
member of any partnership or joint venture or the holder of a beneficial
interest in any trust for any period for which the statute of limitations for
any Tax has not expired.

 

3.13       Employee and Labor Matters.

 

(a)          The Company Group has provided to TheMaven a complete and accurate
list of the following information as of the date of this Agreement for each
employee: job title; date of hire and effective service date; and employment
status (i.e., active or on leave or disability and full-time or part-time). The
aggregate amounts of all salaries, wages and bonuses earned by such employees
during the 2016 and 2017 fiscal years are respectively set forth on Schedule
3.13(a) of the Company Disclosure Schedule, and, to the Company’s Knowledge, the
aggregate amount of all salaries and wages reasonably expected to be earned by
such employees during the 2018 fiscal year, on an annualized basis as of August
4, 2018 and assuming no changes to such salaries and wages following August 4,
2018, will not exceed the amount earned during the 2017 fiscal year by more than
ten percent (10%).

 

(b)          Except as set forth on Schedule 3.13(b) of the Company Disclosure
Schedule, (i) the Company Group has compensated all individuals for, or
otherwise cancelled or satisfied all of its obligations with respect to, all
accrued vacation, deferred compensation and other similar benefits through
December 31, 2017 and (ii) since January 1, 2018, the Company Group has not
increased the salary or benefits level of any of its employees.

 

 13 

 

 

(c)          Each employee health, welfare, medical, dental, pension,
retirement, profit sharing, incentive compensation, deferred compensation,
equity compensation, savings, material fringe-benefit, paid time off, severance,
life insurance and disability plan, program, agreement or arrangement (whether
written or oral), including each “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is sponsored, maintained or contributed to by the Company Group
for its employees, other than plans established pursuant to statute, is listed
on Schedule 3.13(c) of the Company Disclosure Schedule (the “Employee Plans”).
With respect to the Employee Plans, the Company has provided TheMaven with a
copy of the Employee Plans and where the Employee Plan has been reduced to
writing, a summary plan description of such Employee Plan.

 

(d)          No asset of the Company Group is subject to any Encumbrance under
ERISA associated with any Employee Plan, and no liability under Title IV or
Section 302 of ERISA has been incurred by the Company Group or any ERISA
Affiliate for which MergerSub or TheMaven could be liable as a result of the
transactions contemplated by this Agreement.

 

(e)          Each Employee Plan intended to be “qualified” within the meaning of
Section 401(a) of the Code, is so qualified and is the subject of a favorable
determination or opinion letter issued by the Internal Revenue Service as to its
qualified status under the Code or an application for such letter was timely
filed within the applicable remedial amendment period and is pending, and, to
the Company’s Knowledge, no circumstances have occurred that would reasonably be
expected to adversely affect the tax qualified status of any such Employee Plan.

 

(f)           The Company Group has complied in all material respects with the
requirements of Section 4980B of the Code and Sections 601-608 of ERISA
applicable to any Employee Plan that is a “group health plan” (within the
meaning of Section 607(1) of ERISA).

 

3.14       Authority; Binding Nature of Agreement. The Company Group has all
necessary corporate power and authority to enter into and, subject to receipt of
the Requisite Stockholder Approval, to perform its obligations under this
Agreement, and, other than the Requisite Stockholder Approval, the execution,
delivery and performance by the Company Group of this Agreement have been duly
authorized by all necessary action on the part of the Company, its Board of
Directors and its stockholders. Assuming due authorization, execution, and
delivery by TheMaven and MergerSub, this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to: (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief, other equitable remedies and
other general principles of equity.

 

3.15       Non-Contravention. Neither the execution, delivery or performance of
this Agreement, nor the consummation of any of the transactions contemplated by
this Agreement, in each case, by the Company Group, will (with or without notice
or lapse of time): (i) result in a violation of any of the provisions of the
Company Documents or the organizational documents of Say Canada; (ii) to the
Company’s Knowledge, result in a violation of, or give any Governmental Body or
other Person the right to challenge any of the transactions contemplated by this
Agreement or to exercise any remedy or obtain any relief under any, Legal
Requirement or any Order to which the Company Group, or any of the assets owned,
used or controlled by the Company Group, is subject; or (iii) except as set
forth on Schedule 3.15 of the Company Disclosure Schedule, result in a violation
or breach of, or result in a default under, with or without notice or lapse of
time, any provision of any Material the Company Contract (any Consent required
to avoid such violation, breach or default contemplated by this clause (iii),
subject to the following exception, a “Third Party Consent”), except in each
case of (ii) and (iii) as would not reasonably be expected to be individually or
in the aggregate, material to the Company or delay or impair the Company’s
ability to consummate the Merger or any of the other transactions contemplated
by this Agreement.

 

 14 

 

 

3.16       Environmental Protection. To the Knowledge of the Company, no
substances that are defined by Legal Requirements concerning the environment as
toxic materials, hazardous wastes or hazardous substances (including without
limitation any asbestos, oils, petroleum-derived compound or pesticides)
(collectively, “Hazardous Materials”) are or have been located in or on the
Company Real Property. To the Knowledge of the Company, the Company Real
Property has not been used for the storage, manufacture or disposal of Hazardous
Materials, and the Company Group has not used, or provided permission to others
to use, the Company Real Property for the storage, manufacture or disposal of
Hazardous Materials. Specifically, but without limitation, to the Knowledge of
the Company, there are and have been no storage tanks located on the Company
Real Property. To the Knowledge of the Company, no Hazardous Materials have been
transported off site from the Company Real Property.

 

3.17       Insurance. The Company has provided TheMaven with a brief description
of all insurance policies maintained by the Company Group with respect to its
business, its assets, the Company Personal Property and the Company Real
Property. Such policies are valid, binding and enforceable in accordance with
their respective terms, are in full force and effect, in each case, subject to:
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief, other equitable remedies and other general principles of
equity, and all premiums due and payable thereon have been paid (or if
installment payments are due, will have been paid if due and payable prior to
the Closing Date).

 

3.18       Related Party Transactions. Except as set forth on Schedule 3.18 of
the Company Disclosure Schedule, the Company Contracts do not include any
agreement with or any other commitment to (a) any officer or director of the
Company; (b) to the Knowledge of the Company, any individual related by blood or
marriage to any such officer or director (each, a “Related Person”); (c) to the
Knowledge of the Company, any Entity in which the Company Group or any such
officer, director or Related Person has an equity or participating interest or
(d) any other Affiliate of the Company Group.

 

3.19       Officer and Director Information. No officer or director of the
Company Group has committed any of the “bad acts” set forth in Rule 506(d)(1) of
Regulation D promulgated under the Securities Act. Furthermore, during the past
ten (10) years, neither the Company Group, nor any of its officers or directors
has been the subject of:

 

(a)          a petition under the Federal bankruptcy laws or any other
insolvency or moratorium law or a petition seeking to appoint a receiver, fiscal
agent or similar officer for the business or property of the Company Group or
such person, or any partnership in which the Company Group or any such person
was a general partner at or within two (2) years before the time of such filing,
or any corporation or business association of which any such person was an
executive officer at or within two years before the time of such filing;

 

(b)          a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations which do not relate to
driving while intoxicated or driving under the influence of an intoxicating
substance);

 

(c)          any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining the Company Group or any such person from, or otherwise limiting, the
following activities:

 

(i)          acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

 15 

 

 

(ii)         engaging in any type of business practice; or

 

(iii)        engaging in any activity in connection with the purchase or sale of
any security or commodity or in connection with any violation of Federal, state
or other securities laws or commodities laws;

 

(d)          any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any Federal, state or local authority barring, suspending or
otherwise limiting for more than 60 days the right of the Company Group or any
such person to engage in any activity described in the preceding sub-paragraph,
or to be associated with persons engaged in any such activity;

 

(e)          a finding by a court of competent jurisdiction in a civil action or
by the Commission to have violated any securities law, regulation or decree and
the judgment in such civil action or finding by the Commission has not been
subsequently reversed, suspended or vacated; or

 

(f)           a finding by a court of competent jurisdiction in a civil action
or by the United States Commodity Futures Trading Commission to have violated
any federal commodities law, and the judgment in such civil action or finding
has not been subsequently reversed, suspended or vacated.

 

3.20       Privacy and Data Security.

 

(a)          The Company has a privacy policy regarding the collection, use, and
disclosure of personal information in connection with the operation of its
business that is in the Company Group’s possession, custody, or control, or
otherwise held or processed on its behalf and is and in the past six years has
been in compliance in all material respects with its privacy policy. A complete
copy of all privacy policies that have been used by the Company Group during the
past six years have been provided to TheMaven. The Company Group has during the
past six years posted a privacy policy in a clear and conspicuous location on
all websites and any mobile applications owned or operated by the Company Group.

 

(b)          The Company Group has complied at all times in all material
respects with all applicable Federal and state laws, rules and regulations
regarding the collection, use, storage, transfer, or disposal of personal
information applicable to the business of the Company Group.

 

(c)          The Company Group is in compliance in all material respects with
the terms of all Contracts to which the Company Group is a party relating to
data privacy, security, or breach notification (including provisions that impose
conditions or restrictions on the collection, use, storage, transfer, or
disposal of personal information).

 

(d)          No Person (including any Governmental Body) has commenced any
action relating to the Company Group’s information privacy or data security
practices, including with respect to the collection, use, transfer, storage, or
disposal of personal information maintained by or on behalf of the Company
Group, or, to the Knowledge of the Company, threatened any such action, or made
any complaint, investigation, or inquiry relating to such practices, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Company.

 

 16 

 

 

(e)          The execution, delivery, and performance of this Agreement and the
consummation of the contemplated transactions, including any transfer of
personal information resulting from such transactions, will not violate any
applicable law or the privacy policy of the Company Group as it currently exists
or as it existed at any time during which any personal information was collected
or obtained by or on behalf of the Company Group or other privacy and data
security requirements imposed on the Company Group or any party acting on its
behalf under any Contracts, except in each case as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
Company. Upon the Closing, the Company will continue to have the right to use
such personal information on identical terms and conditions as the Company Group
enjoyed immediately prior to the Closing.

 

(f)           The Company Group has established and implemented policies,
programs, and procedures that are commercially reasonable for a company of its
size and designed to be in compliance with applicable industry
practices/necessary and appropriate to protect the confidentiality, integrity,
and security of personal information in its possession, custody, or control
against unauthorized access, use, modification, disclosure, or other misuse.

 

(g)          To the Knowledge of the Company, in the past six years, it has not
experienced any material loss, damage, or unauthorized access, disclosure, use,
or breach of security of any personal information in the Company Group’s
possession, custody, or control, or otherwise held or processed on its behalf.

 

3.21       Capitalization, Etc.

 

(a)          The authorized capital stock of the Company consists of: (i)
190,000,000 shares of the Company Common Stock, of which 23,140,283 shares are
outstanding and (ii) 100,000,000 shares of Company Preferred Stock, of which
100,000,000 shares have been designated as Series Alpha Preferred Stock and of
which 56,760,766 shares are issued and outstanding. All of the outstanding
shares of capital stock the Company have been duly authorized and validly issued
and are fully paid and non-assessable. All of the outstanding shares of capital
stock of the Company and all of the outstanding subscriptions, options, calls,
warrants or rights (whether or not currently exercisable), in each case, granted
or issued by the Company, to acquire any shares of capital stock or other
securities of the Company have been issued in compliance with all applicable
Federal and state securities laws and other applicable Legal Requirements and
all requirements set forth in the Company Documents and Material the Company
Contracts. No shares of capital stock of the Company are subject to a repurchase
option in favor of the Company. Except as set forth on Schedule 3.21(a) of the
Company Disclosure Schedule, the Company has never repurchased, redeemed or
otherwise reacquired any shares of the Company capital stock or other securities
of the Company.

 

(b)          Except as set forth on Schedule 3.21(b) of the Company Disclosure
Schedule, there are no: (i) outstanding subscriptions, options, calls, warrants
or rights, in each case, granted or issued by the Company, (whether or not
currently exercisable) to acquire any shares of capital stock of the Company or
other securities of the Company; (ii) outstanding securities, notes, instruments
or obligations that are or may become convertible into or exchangeable for any
shares of capital stock of the Company or other securities of the Company; (iii)
outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to the capital stock of the Company; (iv) the Company Contracts
(other than this Agreement) under which the Company is or may become obligated
to sell, transfer, exchange or issue any shares of capital stock of the Company
or any other securities of the Company; (v) agreements, voting trusts, proxies
or understandings, in each case, except as contemplated hereby and to which the
Company is a party, with respect to the voting, or registration under the
Securities Act, or any shares of capital stock of the Company; or (vi) to the
Knowledge of the Company, conditions or circumstances that may give rise to or
provide a basis for the assertion of a claim by any Person to the effect that
such Person is entitled to acquire or receive any shares of the Company Common
Stock or any shares of the capital stock or other securities of the Company.

 

 17 

 

 

(c)          Schedule 3.21(c) of the Company Disclosure Schedule sets forth a
complete and accurate list of all of the stock option plans and other stock or
equity-related plans of the Company.

 

3.22       Full Disclosure. No representation or warranty of the Company, nor
any statement or certificate furnished or to be furnished to MergerSub or
TheMaven, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary in order to make the
statements made herein and therein not misleading.

 

3.23       Certificate of Incorporation and Bylaws; Records. The Company has
delivered to TheMaven accurate and complete copies of: (i) the certificate of
incorporation and bylaws, including all amendments thereto, of the Company; (ii)
the stock register of the Company; and (iii) the minute books of the Company
(including any actions taken by written consent or otherwise without a meeting)
(the items described in the foregoing clauses (i)-(iii) of this Section 3.23
being collectively referred to herein as the “Company Documents”). There have
been no formal meetings held of, or material corporate actions taken by, the
stockholders of the Company, the Board of Directors of the Company or any
committee of the Board of Directors of the Company that are not fully reflected
in the Company Documents. There has not been any violation of any of the Company
Documents, and at no time has the Company taken any action that is inconsistent
in any material respect with the Company Documents. The books of account, stock
register, minute books and other records of the Company are accurate, up-to-date
and complete in all material respects, and have been maintained in accordance
with Legal Requirements and prudent business practices in all material respects.

 

4.Representations and Warranties of MergerSub and TheMaven.

 

MergerSub and TheMaven each hereby represent and warrant to and for the benefit
of the Company as follows:

 

4.1         Due Organization and Authority.

 

(a)          MergerSub is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all necessary corporate power and authority to enter into this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated by this Agreement. TheMaven directly owns beneficially and of
record all outstanding capital stock and other equity interests of MergerSub,
and no other Person holds any capital stock and other equity interests of
MergerSub nor has any rights to acquire any interest in MergerSub. The execution
and delivery by MergerSub of this Agreement, the performance by MergerSub of its
obligations hereunder and the consummation by MergerSub of the transactions
contemplated by this Agreement have been duly authorized by all requisite
corporate action on the part of MergerSub. This Agreement has been duly executed
and delivered by MergerSub, and (assuming due authorization, execution and
delivery by the Company) this Agreement constitutes legal, valid and binding
obligations of MergerSub, enforceable against MergerSub in accordance with its
terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief, other equitable remedies and other general
principles of equity.

 

 18 

 

 

(b)          TheMaven is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all necessary corporate power and authority to enter into this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated by this Agreement. The execution and delivery by TheMaven of this
Agreement, the performance by TheMaven of its obligations hereunder and the
consummation by TheMaven of the transactions contemplated by this Agreement have
been duly authorized by all requisite corporate action on the part of TheMaven.
This Agreement has been duly executed and delivered by TheMaven, and (assuming
due authorization, execution and delivery by the Company) this Agreement
constitutes legal, valid and binding obligations of TheMaven, enforceable
against TheMaven in accordance with its terms, subject to: (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) rules of law governing specific performance, injunctive relief, other
equitable remedies and other general principles of equity.

 

4.2         No Conflict.

 

(a)          Except as may result from any facts or circumstances relating
solely to the Company, the execution, delivery and performance by MergerSub of
this Agreement does not and will not (i) violate, conflict with or result in the
breach of any provision of the certificate of incorporation or bylaws of
MergerSub, (ii) conflict with or violate any law or governmental order
applicable to MergerSub or (iii) conflict with, or result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which MergerSub is a party, which would adversely affect the
ability of MergerSub to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement.

 

(b)          Except as may result from any facts or circumstances relating
solely to the Company, the execution, delivery and performance by TheMaven of
this Agreement does not and will not (i) violate, conflict with or result in the
breach of any provision of the certificate of incorporation or bylaws of
TheMaven, (ii) conflict with or violate any law or governmental order applicable
to TheMaven or (iii) conflict with, or result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which TheMaven is a party, which would adversely affect the ability of
TheMaven to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement.

 

4.3         No Prior Operations. MergerSub was formed solely for the purpose of
effecting the Merger and has not engaged in any business activities or conducted
any operations other than in connection with the transactions contemplated
herein.

 

4.4         Issuance of Stock. The shares of TheMaven Common Stock to be issued
in connection with the transactions contemplated by this Agreement have been
duly authorized and, when issued and paid for in accordance with this Agreement,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Encumbrances, other than (i) restrictions on transfer as provided by
applicable Legal Requirements, (ii) solely with respect to the Continuing
Employee Service Awards, (x) the vesting schedule provided under Section 6.13(a)
and (y) the repurchase right set forth in Section 6.13(b), and (iii) the lock-up
provisions under each Lock-Up/Release Agreement. TheMaven has available for
issuance the number of shares of TheMaven Common Stock issuable under this
Agreement.

 

 19 

 

 

4.5         Financing. (a) TheMaven has no reasonable reason to believe that (i)
the full amount necessary to pay and satisfy in full (x) TheMaven’s obligation
pursuant to this Agreement to pay the Pay-off Amount and (y) the Legal Fees
Reimbursement (collectively, clauses (y)-(z), the “Closing Payments”) will not
be available to TheMaven on the Closing Date and (ii) the full amount necessary
to pay and satisfy in full the Execution Payments will not be available to
TheMaven on or prior to the Execution Payments Deadline Date; and (b) with
respect to each of the Closing Payments and each of the Execution Payments,
TheMaven is not aware of the existence of any fact or event as of the date
hereof that could reasonably be expected to cause the Closing and/or the payment
of the Execution Payments on or prior to the Execution Payments Deadline Date,
in each case, not to occur and/or the Closing Payments and the Execution
Payments not to be available (x) in the case of the Closing Payments, as of the
Closing Date or (y) in the case of the Execution Payments, on or prior to the
Execution Payments Deadline Date.

 

4.6         Solvency. Assuming the satisfaction of the conditions set forth in
Section 2.2 and Section 2.4, immediately after giving effect to the transactions
contemplated by this Agreement to be consummated on or about the Closing Date,
subject to the following proviso, TheMaven and the Surviving Corporation shall
(i) be able to pay their respective debts as they become due and shall own
property which has a fair saleable value greater than the amounts required to
pay their respective debts when due (including all contingent liabilities) and
(ii) have adequate capital to carry on their respective businesses.

 

5.Indemnification, Etc.

 

5.1         Indemnification of MergerSub and TheMaven. Each Participating
Stockholder to whom Closing Shares have been distributed (collectively, the
“Company Indemnitors”) shall, severally and not jointly in accordance with their
respective Pro Rata Shares, in the manner and subject to the limitations set
forth pursuant to Section 5.5, indemnify and hold harmless MergerSub, TheMaven
and each of their respective officers, directors, employees, Affiliates and
Representatives (collectively, the “TheMaven Indemnified Persons”), from and
against any and all losses, costs, claims, damages, expenses, obligations and
liabilities of any nature whatsoever, including, without limitation, court costs
and reasonable attorneys’ fees (collectively, “Losses”) (specifically including
court costs and reasonable attorneys’ fees incurred in enforcing this Section
5.1 or in recovering damages or pursuing other remedies with respect to any
breach of this Section 5.1), incurred by MergerSub or TheMaven as a result of or
in connection with (i) any breach of any representation, warranty, covenant or
other obligation of the Company contained in this Agreement (provided, however,
that Losses shall not include any special, indirect, incidental, punitive,
exemplary or consequential damages, any lost profits, loss of future revenue or
income, loss of business reputation or opportunity and/or any loss or damage
based on any type of multiple of revenue, profits or EBITDA), (ii) the amount,
if any, by which (A) the sum of (x) the Sallyport Assumed Debt Amount plus (y)
$500,000 minus (z) the positive net cash flow of the Business for the period
beginning on the Closing Date and ending on the first anniversary of the Closing
Date exceeds (B) zero, and/or (iii) the Security Deposit Adjustment Amount.

 

5.2         Indemnification of Holders of Capital Stock of the Company.
MergerSub and TheMaven shall, jointly and severally, indemnify and hold harmless
holders of capital stock of the Company and the Company officers, directors,
employees, Affiliates and Representatives from and against any and all Losses
(provided, however, that Losses shall not include any special, indirect,
incidental, punitive, exemplary or consequential damages, any lost profits, loss
of future revenue or income, loss of business reputation or opportunity and/or
any loss or damage based on any type of multiple of revenue, profits or EBITDA)
(specifically including court costs and reasonable attorneys’ fees incurred in
enforcing this Section 5.2 or in recovering damages or pursuing other remedies
with respect to any breach of this Section 5.2), incurred by the Company or
holders of capital stock of the Company as a result of or in connection with any
breach of any representation, warranty, covenant or other obligation of
MergerSub or TheMaven contained in this Agreement.

 

 20 

 

 

5.3         Survival of Representations, Warranties and Covenants. The Parties
acknowledge and agree that all representations and warranties contained in this
Agreement (and the related indemnification obligations) shall survive the
Closing hereunder and shall terminate on the twenty-four (24) month anniversary
of the Closing Date. The covenants and agreements contained in this Agreement
(i) that are required to be performed in whole prior to the Closing shall
terminate as of the Closing and (ii) that require performance by the Company
Indemnitors after the Closing shall survive until performed in accordance with
their terms.

 

5.4         Indemnification Shares. (i) Upon the 12-month anniversary of the
Closing Date (the “Initial Release Date”), fifty percent (50%) of the number of
Indemnification Shares issued in connection with the Closing (comprised
proportionally of Closing Shares issued to each Company Indemnitor in accordance
with such the Company Indemnitor’s Pro Rata Share) shall be deemed to no longer
constitute Indemnification Shares subject to repurchase and lock-up pursuant to
this Section 5 and (ii) upon the 24-month anniversary of the Closing Date, all
Indemnification Shares shall be deemed to no longer constitute Indemnification
Shares subject to repurchase and lock-up pursuant to this Section 5.
Notwithstanding the foregoing clause (i), in the event the sum of (A) the value
of the Indemnification Shares (based on the Stipulated Stock Price) that remain
deemed to constitute Indemnification Shares after giving effect to the foregoing
clause (i) minus (B) the amount of Quantified Losses of TheMaven Indemnified
Persons in respect of all other claims or demands that have been set forth in a
duly delivered Notice of Claim but not yet been finally adjudicated or resolved
under this Agreement (such amount, the “Remaining Indemnity Value”) is less than
$750,000 (the amount of such shortfall, which in no event shall be greater than
$750,000, being the “Remaining Indemnity Value Shortfall Amount”), then the
foregoing clause (i) shall be deemed to apply solely to a number of
Indemnification Shares equal to the sum of (x) fifty percent (50%) of the number
of Indemnification Shares issued in connection with the Closing minus (y) the
quotient of (I) the Remaining Indemnity Value Shortfall Amount divided by (II)
the Stipulated Stock Price.

 

5.5         Limitations on Indemnification.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, in the event that the Company Indemnitors have an obligation to
indemnify any TheMaven Indemnified Person hereunder, such obligation shall
solely be satisfied by the payment to TheMaven by the Company Indemnitors, in
accordance with each Company Indemnitor’s Pro Rata Share, of such number of
shares of Indemnification Shares issued to the Company Indemnitors as is equal
in value to such indemnifiable Loss calculated based on a per Closing Share
value equal to the Stipulated Stock Price.

 

(b)          Recourse against the Indemnification Shares shall be the sole and
exclusive remedy of the TheMaven Indemnified Persons with respect to any Losses
of TheMaven Indemnified Persons indemnifiable hereunder.

 

(c)          Except as set forth in Section 8.10, from and after the Closing,
the rights to indemnification provided in this Section 5, subject to the
limitations set forth herein, shall be the exclusive post-Closing monetary
remedy available to any Party in connection with any Losses arising out of or
resulting from breach of this Agreement or the transactions contemplated by this
Agreement.

 

 21 

 

 

5.6         Indemnification Procedures. Any Person seeking indemnification under
this Agreement (the “Indemnified Party”) shall give prompt written notice (a
“Notice of Claim”) to such other applicable Persons against whom such claim is
asserted (the “Indemnifying Party”) such indemnification claim. Each Notice of
Claim shall (i) specify in reasonable detail the basis for such claim or demand,
setting forth the nature of the claim or demand in reasonable detail and (ii)
specify in reasonable detail the amount of indemnifiable Losses or a good faith
estimate of the potential indemnifiable Losses against which Indemnified Party
seeks indemnification in connection with such Notice of Claim (the “Quantified
Losses”). The failure of the Indemnified Party to so notify the Indemnifying
Party shall not relieve the Indemnifying Party of any obligation hereunder
except to the extent the Indemnifying Party determines that the defense of such
claim or demand is prejudiced by the failure to give such notice. The
Indemnifying Party shall have the right to defend at its own cost and through
counsel of its own choosing, reasonably satisfactory to the Indemnified Party,
any third-party claim or demand set forth in a Notice of Claim giving rise to
such claim for indemnification, unless the Indemnified Party has determined in
good faith that joint representation would result in an actual conflict of
interest between the Indemnifying Party and the Indemnified Party. In the event
the Indemnifying Party undertakes to compromise or defend any such claim or
demand, it shall promptly (and in any event, no later than fifteen (15) days
after receipt of the Notice of Claim) notify the Indemnified Party in writing of
its intention to do so. The Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in the defense of such third-party claim or
demand; provided, that all reasonable out-of-pocket expenses incurred by the
Indemnified Party shall be paid by the Indemnifying Party. The Indemnified Party
shall not be liable for any legal or other expenses subsequently incurred by the
Indemnifying Party, in connection with its defense of any third-party claim
hereunder. The Indemnified Party may hire separate counsel and participate in
such defense at its own expense. No settlement of a third-party claim or demand
defended by the Indemnifying Party shall be made without the written consent of
the Indemnified Party, such consent not to be unreasonably withheld. The
Indemnifying Party shall not, except with written consent of the Indemnified
Party, consent to the entry of a judgment or settlement which does not include
as an unconditional term thereof, the giving by the claimant or plaintiff to the
Indemnified Party of an unconditional release from all liability in respect of
such third-party claim or demand. For the avoidance of doubt, all rights of
Company Indemnitors under this Section 5.6 may be exercised by the
Securityholder Representative on behalf of the Company Indemnitors in accordance
with Section 7.

 

6.Certain Covenants.

 

6.1         Operation of the Company Prior to Closing. Between the date of this
Agreement and the Closing Date, except (i) to the extent that TheMaven shall
otherwise consent in writing, (ii) as contemplated by this Agreement, (iii) as
required under any Legal Requirement or the Company Contract in existence as of
the date of this Agreement or (iv) as set forth on Schedule 4.1 of the Company
Disclosure Schedule, the Company shall:

 

(a)          except for any agreement entered into with TheMaven, conduct its
business only in the ordinary course, consistent with past practices;

 

(b)          not incur any extraordinary expenses; provided, however, that the
Company may incur extraordinary expenses related to the transactions described
herein;

 

(c)          maintain of all of the Material Company Contracts in the ordinary
course, consistent with past practices;

 

(d)          not sell, dispose of or transfer any material asset(s);

 

(e)          maintain normal levels of working capital and liquidity, consistent
with past practices;

 

(f)           make no changes in senior management without the prior written
consent of TheMaven;

 

 22 

 

 

(g)          not increase the compensation or employment benefits of any of its
officers or employees, except for any such increases effected in the ordinary
course, consistent with past practices;

 

(h)          confer with TheMaven prior to implementing operational decisions of
a material nature; and

 

(i)           subject to Section 6.2, otherwise report to TheMaven, as TheMaven
may reasonably request, concerning the status of the business, operations, and
finances of the Company.

 

6.2         Access to Information. From the date of this Agreement through and
until the Closing Date, the Company shall provide TheMaven and its authorized
representatives full access, during normal business hours and upon at least 24
hours prior written notice, to the Company’s offices and other facilities and to
review the Company’s books and records. Notwithstanding anything to the contrary
in this Agreement, no such access or examination shall be permitted to the
extent that the Company determines that such access or examination could
jeopardize the attorney-client privilege or contravene any Legal Requirements or
any Company Contract in existence as of the date of this Agreement (provided,
that in the event such access or examination could reasonably be expected to
violate any such Legal Requirement or the Company Contract or jeopardize any
attorney-client privilege, the Parties shall take all reasonable measures to
permit the compliance with such obligations in a manner that avoid any such harm
or consequence).

 

6.3         Certain Payments.

 

(a)          No later than the third (3rd) Business Day following the execution
and delivery of this Agreement by the Parties (such date, the “Execution
Payments Deadline Date”), TheMaven shall pay to the respective recipients
thereof as set forth on Schedule 6.3(a) hereto the respective payments set forth
on Schedule 6.3(a) hereto (collectively, the “Execution Payments”).

 

(b)          Until the earlier of (x) the valid termination of this Agreement
pursuant to Section 8.1 and (y) the Closing, TheMaven shall from time to time
advance to the Company the Liabilities of the Company arising in the ordinary
course of business, consistent with past practices, through to and including the
Closing pursuant to one or more promissory notes in the form of Exhibit C
hereto, which promissory notes the Parties acknowledge and agree shall be
Company Promissory Notes. For the avoidance of doubt, it is the intention of the
Parties that the payments contemplated by the foregoing sentence be made in such
amounts and in such frequency as is from time to time necessary to prevent any
such Liabilities from becoming overdue.

 

6.4         Tax Matters. The Parties to this Agreement agree to treat and report
the Merger as a reorganization within the meaning of Section 368(a) of the Code
and shall file all Tax Returns consistent with that treatment, including the
filing of the statement required by Treasury Regulations Section 1.368-3, except
to the extent required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code (or any analogous provision of state or local Legal
Requirements). The Parties to this Agreement hereby adopt this Agreement as a
plan of reorganization within the meaning of Treasury Regulations Section
1.368-2(g). TheMaven, the Company and the Surviving Corporation will each use
its commercially reasonable efforts to cause the Merger to be treated as a
reorganization within the meaning of Section 368(a) of the Code. Neither
TheMaven nor the Company shall take any action prior to the Closing, and
TheMaven shall not to take any action or fail to take any action (and shall use
its commercially reasonable efforts to prevent the Surviving Corporation from
taking any action or failing to take any action) following the Closing, that
would cause the Merger to fail to qualify as a reorganization within the meaning
of Section 368(a) of the Code.

 

 23 

 

 

6.5         Employees and Employee Benefits.

 

(a)          Following the date hereof, the Company shall reasonably cooperate
and work with TheMaven to help TheMaven identify employees and contractors of
the Company (each a “Service Provider”) to whom TheMaven may elect to offer
employment or a contractor relationship with the Company or the Surviving
Corporation, as the case may be, (each such employee and contractor that
TheMaven elects to offer employment or a contractor relationship with TheMaven
or Surviving Corporation, an “Offered Service Provider”). With respect to any
Offered Service Provider, the Company, at no cost or expense to it, shall
reasonably assist TheMaven with its efforts to enter into an employment
agreement or contractor arrangement with such Offered Service Provider, as
applicable, as soon as practicable after the date of this Agreement and in any
event prior to the Closing Date. Upon an Offered Service Provider becoming a
Continuing Service Provider, the Company may not involuntarily terminate (except
for cause) its employment and/or contractor relationship, as applicable, with
such Continuing Service Provider prior to the Closing Date. Notwithstanding any
of the foregoing, TheMaven shall not have any obligation to make an offer of
employment or contractor services to any employee or contractor of the Company.

 

(b)          TheMaven shall be responsible for all severance pay and benefits
payable to any Service Provider who is not an Offered Service Provider.

 

(c)          Except as otherwise mutually agreed to by the Company and TheMaven
prior to or following the Closing Date, the Company shall be solely responsible,
and TheMaven shall have no obligations whatsoever, for any compensation or other
amounts payable to any Service Provider, including hourly pay, commission,
bonus, salary, accrued vacation, fringe, pension or profit sharing benefits,
severance pay or change-of-control transactions for any period relating to the
service with the Company at any time prior to the Closing Date (including but
not limited to any such compensation arising out of the consummation of this
Agreement and the transactions contemplated hereunder) and the Company shall pay
all such amounts to all entitled persons if, as and when due.

 

(d)          The Company shall remain solely responsible for the satisfaction of
all claims for medical, dental, life insurance, health accident or disability
benefits brought by or in respect of the Key Employees and the current or former
employees, independent contractors or consultants employed or engaged by the
Company or the spouses, dependents or beneficiaries of any of the foregoing,
which claims relate to events occurring prior to the Closing Date. The Company
shall remain solely responsible for all worker’s compensation claims of any
current or former employees, officers, directors, managers, independent
contractors or consultants employed or engaged by the Company which relate to
events occurring prior to the Closing Date. The Company shall pay, or cause to
be paid, all such amounts to the appropriate persons if, as and when due.

 

(e)          Notwithstanding anything to the contrary herein, it is understood
and agreed that the Company shall not be responsible for any compensation,
benefits or other amounts payable to any Company Service Provider pursuant to
any Contract entered into by TheMaven, MergerSub or any of their Affiliates that
becomes effective at or following the Closing.

 

6.6         Confidentiality. Each of the Parties acknowledge that the
information provided to it in connection with this Agreement and the
transactions contemplated by this Agreement is subject to the Non-Disclosure
Agreement, the terms of which are incorporated herein by reference, mutatis
mutandis.

 

6.7         Spreadsheet. No later than three (3) Business Days prior to the
Closing Date, the Company shall deliver to TheMaven a spreadsheet (the
“Spreadsheet”) setting forth each payment to be made pursuant to Section 1.3(a).

 

 24 

 

 

6.8         Release and Termination of Security Interests. On or before the
Closing, the Company will take all actions necessary to cause the release of any
and all outstanding Encumbrances (other than Permitted Encumbrances), and will
make all filings (including UCC-3s), or use commercially reasonable efforts to
cause the holders of any Encumbrances (other than Permitted Encumbrances) to
make such filings, in all local, state and foreign jurisdictions necessary to
publicly notice the termination and release of such Encumbrances. All such
releases and filings will be in a form and substance reasonably acceptable to
TheMaven.

 

6.9         Consents.

 

(a)          The Company shall use its commercially reasonable efforts to obtain
all necessary consents, waivers and approvals of, and deliver all notices to,
any third parties to any Contract set forth in Schedule 3.15 of the Company
Disclosure Schedule.

 

(b)          If TheMaven agrees to waive the need for a Third Party Consent for
one or more the Company Contracts, TheMaven shall be deemed to have assumed the
risk associated with, and obligations under, such the Company Contracts, and
such agreements shall be assigned pursuant to this Agreement. In such event,
TheMaven agrees that: (i) the Company and its respective Affiliates shall not
have any Liability whatsoever to TheMaven arising out of or relating to the
failure to obtain any such Third Party Consent or because of the termination of
any such the Company Contract as a result thereof; and (ii) no representation,
warranty or covenant of the Company contained herein shall be breached or deemed
breached, and no condition shall be deemed not satisfied, as a result of (A) the
failure to obtain a Third Party Consent or (B) any Claim commenced or threatened
by or on behalf of any Person arising out of or relating to the failure to
obtain a Third Party Consent or from such terminated the Company Contract.

 

6.10       The Company Financial Statements. Prior to the Closing, the Company
shall deliver to TheMaven unaudited financial statements for the most-recently
ended fiscal quarter of the Company that has ended at least thirty (30) days
prior to the Closing Date (the “Stub Period Financial Statements”).

 

6.11       Financing. TheMaven shall (i) use its reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to arrange, obtain and consummate debt
and/or equity financing for the purpose of funding the Transactions and to pay
and satisfy in full the Total Consideration as and when due (collectively, the
“Financing”) as promptly as practicable, including using reasonable best efforts
to (A) negotiate and execute definitive agreements with respect to the Financing
(the “Definitive Financing Agreements”) and (B) satisfy on a timely basis (or
obtain the waiver of) all conditions and covenants applicable to TheMaven in
such Definitive Financing Agreements that are to be satisfied by TheMaven at or
prior to Closing and to consummate the Financing at or prior to the Closing and
(ii) comply with its obligations under the Definitive Financing Agreements on
the terms and conditions set forth therein. Prior to the Closing, TheMaven shall
keep the Company reasonably informed on a reasonably current basis in reasonable
detail of any material developments concerning the status of the Financing,
which, for the avoidance of doubt, shall include (a) upon reasonable request,
providing copies of any Definitive Financing Agreements and such other
information and documentation regarding the Financing as shall be reasonably
necessary to allow the Company to monitor the progress of such financing
activities and (b) prior to the Closing, notifying the Company in writing of the
occurrence of any of the following: (i) termination or expiration of any
Definitive Financing Agreement; or (ii) any event or circumstance that TheMaven
reasonably believes could be expected to result in TheMaven not being able to
obtain all or any portion of the Financing on the terms and conditions
contemplated by the Definitive Financing Agreements.

 

 25 

 

 

6.12       Sallyport Facility. To the extent that TheMaven does not pay and
satisfy in full the obligations of the Company under the Sallyport Facility at
or prior to the Closing, for a period beginning on the Closing Date and ending
on the first anniversary of the Closing Date, TheMaven shall pay down the
Sallyport Assumed Debt Amount out of the positive net cash flow of the Business.
Prior to the Closing, TheMaven and MergerSub shall obtain from Sallyport its
consent (the “Sallyport Consent”) with respect to (x) the transactions
contemplated by this Agreement, including that the obligations under Sallyport
Facility would remain outstanding following the Merger and that the obligations
thereunder would constitute obligations of one or more of TheMaven and its
Subsidiaries following the Closing, or (y) the payment and satisfaction in full
by TheMaven of the obligations of the Company under the Sallyport Facility at or
prior to the Closing pursuant to a pay-off letter executed by Sallyport, in
which case of this clause (y), the Sallyport Consent shall consist of such
pay-off letter.

 

6.13       Continuing Employee Service Awards.

 

(a)          At the Closing, TheMaven shall issue 2,000,000 unvested shares of
TheMaven Common Stock (the “Continuing Employee Service Awards”) in such amounts
and to such employees and contractors of the Company who continue in employment
(“Continuing Employees”) or are offered a contractor relationship (“Continuing
Contractors”) with TheMaven (or any of its Subsidiaries, including the Surviving
Corporation) after consummation of the Closing (Continuing Employees and
Continuing Contractors, collectively the “Continuing Service Providers”) as set
forth on a schedule to be provided by the Company to TheMaven prior to the
Closing (“Continuing Employee Service Awards Allocation Schedule”). Each
Continuing Employee Service Award shall vest in twenty-four (24) equal monthly
installments commencing on the first anniversary of the Closing Date, so long as
such Continuing Service Provider is continuously employed by TheMaven or any
Affiliate thereof and (ii) be subject to a right of cancellation by TheMaven as
set forth in Section 6.13(b); provided, however, that, in the event that a Key
Personnel is terminated by TheMaven or any Affiliate thereof for a reason other
than Cause or resigns for Good Reason, each upon or following the Closing Date,
then the Continuing Employee Service Awards held by such Key Personnel shall
become fully vested immediately prior to such termination or resignation and
shall no longer be subject to repurchase by TheMaven pursuant to this Section
6.13.

 

(b)          Notwithstanding the foregoing, if the average monthly number of
Total Unique Users attributable to publishers primarily recruited by the
Company’s personnel across TheMaven’s owned content management systems for
January, February and March 2019 (the “Equity Traffic Number”) is less than 70
million, TheMaven shall have the right to repurchase for no consideration with
respect to each Continuing Service Provider, on a pro-rata basis, (A) the
aggregate number of Continuing Employee Service Awards issued at Closing minus
(B) an amount equal the product of (A) 2,000,000 multiplied by (B) the quotient
of the Equity Traffic Number divided by 70 million.

 

6.14       Right of First Refusal; Call Option.

 

(a)          Right of First Refusal. For a period of two (2) years following the
Closing Date, should any Participating Stockholder (or a Permitted Transferee,
as defined below, thereof) (any such holder or any such Permitted Transferree
thereof, a “Holder”) propose to sell to any person any of such Holder’s Closing
Shares (other than as set forth in Section 6.14(a)(iv) of this Agreement),
TheMaven shall have a right of first refusal to purchase such Closing Shares
(such Closing Shares are referred to herein as the “Offered Shares”) on the
terms and conditions set forth in this Section 6.14(a) (the “Right of First
Refusal”).

 

 26 

 

 

(i)          Notice of Proposed Transfer. Such Holder shall deliver to TheMaven
a written notice (the “ROFR Notice”) stating: (A) such Holder’s bona fide
intention to sell or otherwise transfer the Offered Shares; and (B) the number
of Offered Shares proposed to be sold. Such Holder shall offer to TheMaven the
Offered Shares at a per-share purchase price equal to the lesser of (x) volume
weighted average closing price of one share of TheMaven Common Stock as reported
on the OTCQB market for the fourteen (14) consecutive trading days ending on the
date that is one (1) trading day immediately preceding the date of the ROFR
Notice and (y) $2.50, in each case of clauses (x) and (y), as adjusted as
appropriate to reflect any stock splits, stock dividends, combinations,
reorganizations, reclassifications or similar events (such per-share purchase
price, the “ROFR Purchase Price”).

 

(ii)         Exercise of Right of First Refusal. TheMaven shall have the right
to submit to such Holder, within twenty-four (24) hours after receipt of the
ROFR Notice, notice of its irrevocable commitment to exercise such Right of
First Refusal with respect to the Offered Shares within ten (10) days after
delivery of the ROFR Notice (each such notice, a “ROFR Exercise Notice”).
TheMaven and such Holder shall then effect the purchase of the Offered Shares,
including payment by TheMaven of the aggregate ROFR Purchase Price with respect
to the Offered Shares, not more than ten (10) days after delivery of the ROFR
Notice, and, at such time, the Holder shall deliver to TheMaven the certificates
for any certificated Offered Shares to be purchased by TheMaven, each
certificate to be properly endorsed for transfer, or a stock power properly
endorsed for transfer in the case of any uncertificated Offered Shares to be
purchased by TheMaven. If, with respect to a given ROFR Notice, TheMaven does
not submit to such Holder, within twenty-four (24) hours after receipt of such
ROFR Notice, a ROFR Exercise Notice, such Holder shall be permitted to sell any
or all of the Offered Shares that are the subject of such ROFR Notice for a
period of fourteen (14) days. Any such Offered Shares that are not sold within
such fourteen (14) day period shall again become subject to the Right of First
Refusal under this Section 6.14(a).

 

(iii)        Payment. Payment of the aggregate ROFR Purchase Price shall be
made, at the option of such Holder, in cash by check or wire transfer.

 

(iv)        Permitted Transactions. The provisions of Section 6.14(a) of this
Agreement shall not pertain or apply to (i) any pledge of such Holder’s Closing
Shares made by such Holder pursuant to a bona fide loan transaction which
creates a mere security interest; (ii) any bona fide gift; (iii) any sale or
transfer to such Holder’s Immediate Family or a trust for the benefit of such
Holder or such Holder’s Immediate Family (“Immediate Family” as used herein
shall mean lineal descendant or antecedent, spouse (or spouse’s antecedents),
father, mother, brother or sister (or their descendants), stepchild (or their
antecedents or descendants), aunt or uncle (or their antecedents or
descendants), brother-in-law or sister-in-law (or their antecedents or
descendants) and shall include adoptive relationships, or any person sharing
such Holder’s household (other than a tenant or an employee)); or (iv) any sale
or transfer of such Holder’s Closing Shares between or among one or more of the
Holders; provided, in each case of the foregoing clauses (i)-(iv), that (i) the
transferring Holder shall inform TheMaven of such pledge, transfer or gift prior
to effecting it, and (ii) the pledgee, transferee or donee (each a “Permitted
Transferee”) shall furnish TheMaven with a written agreement to be bound by and
comply with all provisions of this Agreement applicable to the transferring
Holder.

 

(b)          Call Option. For a period of two (2) years following the Closing
Date, TheMaven shall have the option to purchase from the holders of Closing
Shares, on a pro rata basis among all such holders, any or all of the Closing
Shares held by such holders on the terms and conditions set forth in this
Section 6.14(b) (the “Call Option”).

 

 27 

 

 

(i)          Notice of Call Exercise. TheMaven shall have the right to deliver
to such holders, no more than once during such two-year period, a written notice
(the “Call Notice”) stating (A) the number and percentage of the Closing Shares
held by such holders to be purchased by TheMaven (the “Called Shares”); and (B)
TheMaven’s irrevocable commitment to exercise the Call Option within ten (10)
days after delivery of the Call Notice. The per-share purchase price for the
Called Shares shall equal $2.50, as adjusted as appropriate to reflect any stock
splits, stock dividends, combinations, reorganizations, reclassifications or
similar events (such per-share purchase price, the “Call Purchase Price”).

 

(ii)         Exercise of Call Option. Within ten (10) days after delivery of the
Call Notice, TheMaven and each such holder shall effect the purchase of the
Called Shares, including payment of the Call Purchase Price by TheMaven with
respect to each Called Share, not more than ten (10) days after delivery of the
Call Notice, and, at such time, each such holder shall deliver to TheMaven the
certificates for any certificated Called Shares held by such holder to be
purchased by TheMaven, each certificate to be properly endorsed for transfer, or
a stock power properly endorsed for transfer in the case of any uncertificated
Called Shares held by such holder to be purchased by TheMaven.

 

(iii)        Payment. Payment of the Call Purchase Price to each such holder
shall be made, at the option of such holder, in cash by check or wire transfer.

 

(c)          No Assignment of Rights. Notwithstanding anything to the contrary
herein, the rights of TheMaven set forth in this Section 6.14 may not be
assigned, in whole or in part, by operation of law or otherwise. Any purported
assignment in violation of this Section 6.14 shall be null and void.

 

6.15       Directors’ and Officers’ Indemnification and Insurance.

 

(a)          TheMaven agrees that all rights of the past and present directors
and officers of the Company (collectively, the “Indemnitees”) to advancement of
expenses, indemnification and exculpation from liabilities for acts or omissions
occurring at or prior to the Closing as provided under the certificate of
incorporation and bylaws, including all amendments thereto, of the Company as in
effect on the date hereof, and any indemnification agreements of the Company
shall survive the Closing and shall continue in full force and effect in
accordance with their terms. For a period of six (6) years from and after the
Closing, such rights shall not be amended, repealed or otherwise modified in any
manner that would adversely affect the rights of the Indemnitees, unless such
amendment, repeal or modification is required by Legal Requirements or approved
in writing by such Indemnitees. In addition, from and after the Closing,
TheMaven shall, or shall cause MergerSub, as the case may be, to advance, pay or
reimburse any expenses of any Indemnitee under this Section 6.15 as incurred to
the fullest extent permitted under Legal Requirements; provided, however, that
the person to whom expenses are advanced provides an undertaking to repay such
advances to the extent required by Legal Requirements.

 

(b)          Prior to the Closing, the Company may obtain a prepaid directors’
and officers’ liability insurance policy covering those individuals who are
covered by the directors’ and officers’ liability insurance policy provided for
directors and officers of the Company as of the date hereof (the “D&O Tail”) for
a term ending on the six (6) year anniversary of the Closing Date; provided,
however, that the total premiums paid and/or payable under the D&O Tail for the
entire six (6) year period shall not exceed $25,000 in the aggregate. From and
after the Closing, in the event the Company obtains the D&O Tail, TheMaven
shall, or shall cause MergerSub to, as the case may be, maintain in effect the
D&O Tail for such six (6) year period.

 

(c)          The provisions of this Section 6.15 (i) are intended to be for the
benefit of, and shall be enforceable by, each Indemnitee, his or her heirs and
his or her attorneys, accountants, agents or other advisors as third party
beneficiaries of this Section 6.15 and (ii) are in addition to, and not in
substitution for, any other rights to indemnification or contribution that any
such person may have by contract or otherwise.

 

 28 

 

 

(d)          Governance Plan and Operational Restrictions. At or prior to the
Closing, TheMaven shall implement the Governance Plan and Operational
Restrictions. Commencing upon the date of implementation of the Governance Plan
and Operational Restrictions and ending on the one (1) year anniversary of the
Closing Date, TheMaven shall, and shall cause its directors, officers, employees
and agents to, comply with the terms of the Governance Plan and Operational
Restrictions.

 

7.Securityholder Representative.

 

7.1         By virtue of the execution and delivery of a Lock-Up/Release
Agreement, and without any further action of any of the Company Indemnitors or
the Company, each of the Company Indemnitors shall be deemed to have agreed to
appoint the Securityholder Representative as their exclusive agent and
attorney-in-fact, as their sole and exclusive representative for and on behalf
of the Company Indemnitors and to receive and distribute payments, to give and
receive notices and communications and otherwise in satisfaction of
indemnification claims by any TheMaven Indemnified Party pursuant to Section 5
of this Agreement, to object to such payments, to agree to, negotiate, enter
into settlements and compromises of, and demand arbitration and comply with
orders of courts and awards of arbitrators with respect to, any indemnification
claim hereunder or any dispute between any TheMaven Indemnified Party and any
Company Indemnitors, in each case relating to this Agreement or the Merger, and
to take all other actions that are either (i) necessary or appropriate in the
judgment of the Securityholder Representative for the accomplishment of the
foregoing or (ii) specifically mandated by the terms of this Agreement.
Notwithstanding the foregoing, the Securityholder Representative shall have no
obligation to act on behalf of the Company Indemnitors, except as expressly
provided in this Agreement and, for the avoidance of doubt, there are no
obligations of the Securityholder Representative in any ancillary agreement,
schedule, exhibit or the Company Disclosure Schedule. The Securityholder
Representative may resign at any time. The immunities and rights to
indemnification shall survive the resignation or removal of the Securityholder
Representative and the Closing and/or any termination of this Agreement. No bond
shall be required of the Securityholder Representative. Other than in connection
with any claim pursued by a TheMaven Indemnified Party directly against any
Company Indemnitor, notices or communications to or from the Securityholder
Representative shall constitute notice to or from the Company Indemnitors. The
powers, immunities and rights to indemnification granted to the Securityholder
Representative hereunder: (i) are coupled with an interest and shall be
irrevocable and survive the death, incompetence, bankruptcy or liquidation of
any Company Indemnitor and shall be binding on any successor thereto; and (ii)
shall survive the delivery of an assignment by any Company Indemnitor of the
whole or any fraction of his, her or its interest in the Indemnification Shares.

 

7.2         The Securityholder Representative may (i) rely and act upon any
statement, report or opinion prepared by or any advice received from the
auditors, counsel or other professional advisors of the Securityholder
Representative, (ii) rely upon any signature believed by him to be genuine, and
(iii) reasonably assume that a signatory has proper authorization to sign on
behalf of the applicable Company Indemnitor or other party. Absent fraud, gross
negligence or willful misconduct, neither the Securityholder Representative nor
his Representatives shall be responsible or held liable, in each case to any
Company Indemnitor for any loss or damage resulting from so relying or from
acting in accordance with this Agreement, as the Securityholder Representative.

 

7.3         A decision, act, consent or instruction of the Securityholder
Representative, including an amendment of any provision of this Agreement
pursuant to Section 8.12 of this Agreement, shall constitute a decision of the
Company Indemnitors and shall be final, binding and conclusive upon the Company
Indemnitors and shall be binding on their successors as if expressly confirmed
and ratified in writing, and TheMaven may rely upon any such decision, act,
consent or instruction of the Securityholder Representative as being the
decision, act, consent or instruction of the Company Indemnitors. All defenses
which may be available to any Company Indemnitor to contest, negate or disaffirm
the action of the Securityholder Representative taken in good faith under this
Agreement are waived. TheMaven is hereby relieved from any liability to any
person for any acts done by TheMaven in accordance with such decision, act,
consent or instruction of the Securityholder Representative.

 

 29 

 

 

7.4         Each Company Indemnitor agrees (i) to jointly and severally
indemnify and hold harmless the Securityholder Representative from and against
any and all losses, claims, damages, costs, judgements, fines, amounts paid in
settlement, expenses (including, without limitation, legal fees and expenses on
a full indemnity basis, costs of counsel and other skilled professionals and in
connection with seeking recovery from insurers) and liabilities (collectively,
such losses, claims, damages, costs, expenses and liabilities being the
“Indemnified Liabilities”) to which Securityholder Representative may become
subject, insofar as such Indemnified Liabilities (or actions, suits, or
proceedings, including any inquiry or investigation or claim, in respect
thereof) arise out of, in any way relate to, or result from its acting as
Securityholder Representative under this Agreement and (ii) to reimburse the
Securityholder Representative upon demand for all legal or other expenses, if
any, incurred in connection with its acting as Securityholder Representative,
other than in the case of fraud, gross negligence or willful misconduct, on
condition that the Securityholder Representative has acted in compliance with
this Agreement. The Company Indemnitors acknowledge that the Securityholder
Representative shall not be required to expend or risk his own funds or
otherwise incur any financial liability in the exercise or performance of any of
its powers, rights, duties or privileges or pursuant to this Agreement or the
transactions contemplated hereby. Furthermore, the Securityholder Representative
shall not be required to take any action unless the Securityholder
Representative has been provided with funds, security or indemnities which, in
its determination, are sufficient to protect the Securityholder Representative
against the costs, expenses and liabilities which may be incurred by the
Securityholder Representative in performing such actions.

 

8.Miscellaneous.

 

8.1         Termination. This Agreement may be terminated and the proposed
Merger and other transactions contemplated by this Agreement abandoned at any
time prior to the Closing Date by written notice by the terminating Party to the
other Parties:

 

(a)          by the mutual written consent of TheMaven and the Company;

 

(b)          (x) by any of the Parties if the Merger shall not have been
consummated by December 12, 2018 (the “End Date”), provided that the right to
terminate this Agreement under this Section 8.1(b) shall not be available to a
Party whose failure to fulfill any obligation under this Agreement has been a
principal cause of or resulted in the failure to consummate the Merger on or
before such date and such failure to act constitutes a breach of this Agreement;
or (y) by the Company if TheMaven has not paid the Execution Payments on or
prior to the Execution Payments Deadline Date;

 

(c)          by TheMaven or the Company if such terminating Party is not in
material breach of any of its representations, warranties or covenants required
to be performed by it under this Agreement and the other Party (which also shall
include MergerSub in the case of TheMaven), as between them, shall have breached
or failed to perform any of its respective representations, warranties or
covenants required to be performed by it under this Agreement, such that (i) in
the case of the other Party being TheMaven, the conditions set forth in Section
2.2 and Section 2.3 would not be satisfied or (ii) in the case of the other
Party being the Company, the conditions set forth in Section 2.2 and Section 2.4
would not be satisfied, and, in each case of clauses (i) and (ii), such breach
or failure to perform by such other Party has continued unremedied for ten (10)
Business Days following notice from the non-breaching Party; provided, however,
that no cure period shall be required for a breach or inaccuracy which by its
nature cannot be cured;

 

 30 

 

 

(d)          by TheMaven or the Company if there has been a Material Adverse
Effect in the condition of the other since the date of this Agreement; or

 

(e)          by the Company if on or after the End Date (i) all the conditions
set forth in Section 2.2 and Section 2.4 have been satisfied (other than those
conditions that by their terms or nature are to be satisfied at the Closing,
each of which would be capable of being satisfied if the Closing Date were the
date that the notice of termination is delivered by the Company to TheMaven and
MergerSub), (ii) the Company has irrevocably notified TheMaven and MergerSub in
writing (the “Company Closing Notice”) that (x) all of the conditions set forth
in Section 2.3 have been satisfied or waived (other than those conditions that
by their terms or nature are to be satisfied at the Closing, each of which would
be capable of being satisfied if the Closing Date were the date that the notice
of termination is delivered by the Company to TheMaven and MergerSub) or that it
is willing to waive any unsatisfied conditions in Section 2.3 for the purpose of
consummating the Closing and (y) that it is ready, willing and able to
consummate the Closing, (iii) MergerSub and TheMaven do not consummate, or cause
the consummation of, the transactions contemplated by this Agreement and the
Closing within five (5) Business Days following the date of its receipt of the
Company Closing Notice, and (iv) the Company stood ready, willing and able to
consummate the Closing during such five (5) Business Day period.

 

8.2         Effect of Termination.

 

(a)          In the event that this Agreement is validly terminated in
accordance with Section 7.1, then each of the Parties shall be relieved of its
duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to any Party;
provided, however, that no such termination shall relieve any Party hereto from
liability for any willful breach of any material representation, warranty,
covenant or obligation set forth in this Agreement or relieve TheMaven from
liability in connection with any Specified Termination (in each case, with
respect to any such liabilities of TheMaven, subject to this Section 8.2).

 

(b)          If this Agreement is terminated (i) by any Party pursuant to
Section 8.1(b) and all the conditions set forth in Section 2.2 and Section 2.4
have been satisfied (other than those conditions that by their terms or nature
are to be satisfied at the Closing, each of which would be capable of being
satisfied if the Closing Date were the date that the notice of termination is
delivered by a Party pursuant to Section 8.1(b)), or (ii) by the Company
pursuant to Section 8.1(e) (any such termination, in each case of clauses (i)
and (ii), a “Specified Termination”), then all debts and liabilities of the
Company in favor of TheMaven (including the principal amount thereof and accrued
and unpaid interest thereunder), including under each promissory note issued to
TheMaven by the Company from time to time prior to the Closing (collectively,
the “Company Promissory Notes”) shall, without any further action by TheMaven or
the Company, be automatically forgiven, the Company shall be released from any
obligations arising thereunder and, with respect to the Company Promissory
Notes, the Company Promissory Notes shall be cancelled (collectively, the
“Release”).

 

(c)          Notwithstanding anything to the contrary in this Agreement, the
Company’s rights pursuant to this Section 8.2 shall be the sole and exclusive
remedy of the Company or any of its Affiliates against TheMaven, MergerSub or
any of their respective Affiliates or any of their respective stockholders,
partners, members or Representatives for any and all Losses that may be suffered
based upon, resulting from or arising out of the circumstances giving rise to a
Specified Termination, and upon the consummation of the Release in accordance
with this Section 8.2, none of the TheMaven, MergerSub or any of their
respective Affiliates or any of their respective stockholders, partners, members
or Representatives shall have any further liability or obligation relating to or
arising out of this Agreement or the transactions contemplated by this
Agreement.

 

 31 

 

 

(d)          If this Agreement and the transactions contemplated by this
Agreement are terminated as provided herein, TheMaven shall, subject to the
terms and conditions of any agreement entered into by TheMaven and the Company
in connection with this Agreement following or prior to the date hereof with
respect to such documents and other material, return to the Company all
documents and other material received from the Company or its Representatives
relating to the transactions contemplated by this Agreement, whether so obtained
before or after the execution of this Agreement.

 

8.3         Fees and Expenses. Except as otherwise set forth in this Agreement,
each Party to this Agreement shall bear and pay all fees, costs and expenses
(including all legal fees and accounting fees) that have been incurred or that
are incurred by such Party in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated by this
Agreement and thereby. Notwithstanding the foregoing, TheMaven shall at Closing
pay to the Company’s legal advisors, on behalf of the Company, the Legal Fees
Reimbursement, if any.

 

8.4         Attorneys’ Fees. If any action or proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any Party hereto, the prevailing Party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which the prevailing Party may be entitled.

 

8.5         Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given:  (i) upon
personal delivery to the Party to be notified; (ii) when sent by confirmed
facsimile if sent during normal business hours of the recipient; if not, then on
the next Business Day; (iii) three (3) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid;
(iv) one (1) Business Day after deposit with a nationally recognized overnight
courier, specifying next-day delivery, with written verification of receipt; or
(v) via e-mail (with acknowledgment of complete transmission).  All
communications shall be sent to the respective Parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 8.5):

 

If to TheMaven or MergerSub:

 

TheMaven, Inc.

1500 Fourth Avenue, Suite 200

Seattle, Washington 98101

Attention: Chief Executive Officer

Fax: (206) 260-3418

 

With a copy (which shall not constitute notice) to:

 

Golenbock Eiseman Assor Bell & Peskoe LLP

711 Third Avenue

New York, New York 10017

Attention: Andrew D. Hudders, Esq.

Fax: (212) 754-0330

 

If to the Company:

 

Say Media, Inc.

428 SW 4th Ave

Portland, Oregon 97204

Attention: Chief Executive Officer

E-mail: msanchez@saymedia.com

 

 32 

 

 

with a copy (which shall not constitute notice) to:

 

Orrick, Herrington & Sutcliffe LLP

1000 Marsh Rd

Menlo Park, CA 94025

Attention: Mark W. Seneca, Esq.

Fax: (650) 614-7401

 

If to the Securityholder Representative:

 

137 Clifford Terrace #5

San Francisco, CA 94117

Attention: Matt Sanchez

E-mail: msanchezacct@gmail.com

 

8.6         Headings. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

8.7         Governing Law. This Agreement shall be construed in accordance with,
and governed in all respects by, the internal laws of the State of Delaware
without giving effect to its principles of conflicts of laws. Each Party
irrevocably and unconditionally (a) submits to the jurisdiction of the Court of
Chancery of the State of Delaware, New Castle County, or, if that court does not
have jurisdiction, a federal court sitting in Wilmington, Delaware in any action
or proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court, (c) waives any claim of inconvenient forum or other challenge to
venue in such court and (d) agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court.

 

8.8         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their successors and assigns, if
any. No Party shall assign or delegate, by operation of law or otherwise, its
rights or obligations under this Agreement to any Person with the prior written
consent of the other Parties.

 

8.9         Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

8.10       Remedies Cumulative; Specific Performance. The rights and remedies of
the Parties hereto shall be cumulative and not alternative. The Parties agree
that, in the event of any breach or threatened breach by any Party to this
Agreement of any covenant, obligation or other provision set forth in this
Agreement for the benefit of any other Party to this Agreement, such other Party
shall be entitled, in addition to any other remedy that may be available to it,
to: (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision; and
(ii) an injunction restraining such breach or threatened breach. The Parties
further agree that no Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 8.10, and the Parties irrevocably waive any
right they may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

 

 33 

 

 

8.11       Waiver. No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No Person shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such Person, and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.

 

8.12       Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the Parties.

 

8.13       Severability. If one or more provisions of this Agreement are held by
a court of competent jurisdiction to be unenforceable under applicable Legal
Requirements, the Parties agree to promptly renegotiate such provision in good
faith. In the event that the Parties cannot reach a mutually agreeable and
enforceable replacement in writing for such provision, then: (i) such provision
shall be excluded from this Agreement; (ii) the balance of the Agreement shall
be interpreted as if such provision were so excluded; and (iii) the balance of
the Agreement shall be enforceable in accordance with its terms.

 

8.14       Construction.

 

(a)          For purposes of this Agreement, whenever the context requires: (i)
the singular number shall include the plural, and vice versa; (ii) the masculine
gender shall include the feminine and neuter genders; (iii) the feminine gender
shall include the masculine and neuter genders; and (iv) the neuter gender shall
include the masculine and feminine genders.

 

(b)          Each of the Parties has been represented by legal counsel except to
the extent that such Party has declined legal counsel. Accordingly, the Parties
agree that any rule of construction to the effect that ambiguities are to be
resolved against the drafting Party shall not be applied in the construction or
interpretation of this Agreement.

 

(c)          As used in this Agreement, the words “include” and “including”, and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation”.

 

(d)          Except as otherwise indicated, all references in this Agreement to
“Sections”, “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement.

 

8.15       Parties in Interest. None of the provisions of this Agreement is
intended to provide any rights or remedies to any Person other than the Parties
hereto and their respective successors and assigns, except for (i) Section 6.13
shall be for the benefit of, and enforceable by, the Continuing Employees, (ii)
Sections 5 and 6.12 shall be for the benefit of, and enforceable by, the Company
Indemnitors, and (iii) Section 6.15 shall be for the benefit of, and enforceable
by, the Indemnitees.

 

 34 

 

 

8.16       Entire Agreement. This Agreement, together with the schedules and
exhibits hereto and thereto, sets forth the entire understanding of the Parties
relating to the subject matter hereof and thereof and supersedes all prior
agreements and understandings among or between any of the Parties relating to
the subject matter hereof and thereof.

 

8.17       Attorney-Client Privilege; Waiver of Conflict. TheMaven and MergerSub
(on their own behalf and, from and after the Closing, on behalf of the Surviving
Corporation) hereby waive, and agree to cause their respective Affiliates to
waive, any conflicts that may arise in connection with Orrick, Herrington &
Sutcliffe LLP (“Orrick”) representing any of the stockholders and optionholders
of the Company or any of their respective Affiliates (collectively, the “Selling
Parties”) after the Closing as such representation may relate to TheMaven,
Merger Sub, the Surviving Corporation, their respective Subsidiaries and
Affiliates or the transactions contemplated by this Agreement. TheMaven and
MergerSub (on their own behalf and, from and after the Closing, on behalf of the
Surviving Corporation) hereby agree that, in the event that a dispute arises
after the Closing between TheMaven, the Surviving Corporation or any of their
respective Affiliates, on the one hand, and the Selling Parties, on the other
hand, Orrick may represent any or all of the Selling Parties in such dispute
despite that the interests of the Selling Parties may be directly adverse to
TheMaven, the Surviving Corporation or any of their respective Affiliates, and
despite that Orrick may have formerly represented the Company or any of the
Selling Parties in a matter substantially related to such dispute. In addition,
all communications involving attorney-client confidences by the Company or the
Selling Parties in the course of the negotiation, documentation and consummation
of the transactions contemplated by this Agreement shall be deemed to be
attorney-client confidences that belong solely to the Selling Parties (and not
TheMaven, the Surviving Corporation or their Affiliates). Accordingly, TheMaven,
the Surviving Corporation or their Affiliates shall not have access to any such
communications, or to the files of Orrick relating to the engagement described
in this Section 8.17 whether or not the Closing has occurred. Without limiting
the generality of the foregoing, upon and after the Closing, (i) the Selling
Parties shall be the sole holders of the attorney-client privilege with respect
to such engagement, and none of the TheMaven, the Surviving Corporation and
their Affiliates shall be a holder thereof, (ii) to the extent that the files of
Orrick in respect of such engagement constitute property of the client, only the
Selling Parties shall hold such property rights and (iii) Orrick shall have no
duty whatsoever to reveal or disclose any such attorney-client communications or
files to any of TheMaven, the Surviving Corporation and their Affiliates by
reason of any attorney-client relationship between Orrick and any of TheMaven,
the Surviving Corporation and their Affiliates or otherwise.

 

8.18       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement or amendments thereto and of signature pages by facsimile
transmission or by email transmission in portable digital format, or similar
format, shall constitute effective execution and delivery of such instrument(s)
as to the Parties and may be used in lieu of the original Agreement or amendment
for all purposes. Signatures of the Parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures for all purposes.

 

[Remainder of page intentionally left blank]

 

 35 

 

 

In witness whereof, the Parties have caused this Agreement and Plan of Merger to
be executed and delivered as of the first date written above.

 

  TheMaven, INC.           By: /s/ James Heckman     Name: James Heckman    
Title: Chief Executive Officer           SM Acquisition Co., Inc.           By:
/s/ James Heckman     Name: James Heckman     Title: Chief Executive Officer    
      SAY MEDIA, INC.           By: /s/ Matt Sanchez     Name: Matt Sanchez    
Title: Chief Executive Officer           And with respect to Section 7 only:    
  MATT SANCHEZ, as the Securityholder Representative           By: /s/ Matt
Sanchez   Matt Sanchez

 

Agreement and Plan of Merger Signature Page

 

 

 

 

Exhibit A

 

CERTAIN DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the following
respective meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person, directly
or indirectly, controlling, controlled by or under common control with such
Person. For purposes of this definition a Person is deemed to “control” an
Entity if such Person, directly or indirectly, (i) has the power to direct the
management or policies of such Entity; or (ii) owns, beneficially or of record
(a) an amount of voting securities or other interests in such Entity that is
sufficient to enable such Person to elect at least a majority of the members of
such Entity’s board of directors or other governing body or (b) at least fifty
percent (50%) of the outstanding equity or financial interests of such Entity.

 

“Business” shall mean the Company’s development, implementation, supply,
marketing and offering of (i) a full-service publishing platform for content
creation and audience development and (ii) rich-media advertising services for
marketers.

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which either the SEC or banking
institutions in the State of Washington or the State of California are
authorized or required by law or other governmental action to close.

 

“Cause” shall mean (i) dishonesty, fraud, misrepresentation, embezzlement, gross
misconduct, willful insubordination, or gross negligence or deliberate material
injury or attempted material injury, in each case related to TheMaven or any
Subsidiary thereof, (ii) after notice and reasonable opportunity to cure,
failure or refusal to properly attend to the then material duties or
obligations, or to comply with the then material rules, policies, or procedures
of TheMaven, (iii) any conviction of unlawful or criminal activity that is a
felony or crime of moral turpitude related to TheMaven or of a serious nature or
(iv) any material breach of any confidentiality, non-compete or other agreement
entered into with TheMaven or any Subsidiary thereof.

 

“Company Common Stock” shall mean the common stock, par value $0.0001 per share,
of the Company.

 

“Company Contract” shall mean any Contract, including any amendment, supplement,
restatement, renewal or replacement thereto: (i) to which the Company is a
party; (ii) by which the Company or any of its assets is or may become bound or
under which the Company has, or may become subject to, any obligation; or (iii)
under which the Company has or may acquire any right or interest.

 

“Company Disclosure Schedule” shall mean the schedule, dated as of the date of
this Agreement, delivered to TheMaven on behalf of the Company on the date of
this Agreement.

 

“Company Group” shall mean, collectively, the Company and Say Canada or each of
them, as the case may be.

 

“Company Option” shall mean any option, whether vested or unvested, to purchase
shares of capital stock of the Company.

 

“Company Preferred Stock” shall mean the Series Alpha Preferred Stock, par value
$0.0001 per share, of the Company.

 

 

 

 

“Company Securities” shall mean and include all outstanding shares of Company
Common Stock and Company Preferred Stock (other than any Dissenting Shares), in
each case as of immediately prior to the Effective Time.

 

“Company Warrant” shall mean any issued and outstanding warrant to purchase or
otherwise acquire shares of capital stock of the Company.

 

“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization) of any third party
(including any Governmental Body).

 

“Contract” shall mean any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, license,
sublicense, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature, whether express or implied.

 

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, option, right of first refusal,
preemptive right, community property interest or restriction of any nature
affecting property, real or personal, tangible or intangible, including any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the receipt of any income
derived from any asset and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statute of any
jurisdiction) other than (a) mechanic’s and material men’s liens and other
similar liens, (b) arising under worker’s compensation, unemployment insurance,
social security, retirement and similar legislation and mandated by Legal
Requirement, (c) with respect to leasehold interests, mortgages and other
statutory liens incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of the leased real property, (d) any
non-exclusive licenses of intellectual property entered into in the ordinary
course of business, (e) zoning, land use and similar laws, regulations,
ordinances or rules affecting real property and (f) liens for any Tax that is
(i) not yet due and payable or (ii) for which adequate reserves have been
established and maintained in accordance with GAAP.

 

“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, limited
liability company, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis throughout the periods
covered.

 

“Good Reason” shall, only if (i) a Key Personnel gives TheMaven written notice
of one of the conditions described below within thirty (30) days after the
condition has come into existence, (ii) TheMaven fails to remedy the condition
within thirty (30) days after receiving such Key Personnel’s written notice, and
(iii) after TheMaven’s failure to remedy the condition within the previously
described 30-day period, such Key Personnel resigns within thirty (30) days
after the expiration of such cure period, mean: (1) a material reduction in such
Key Personnel’s authority, duties or responsibilities; (2) TheMaven (or a
successor, if appropriate) requires such Key Personnel to relocate to a facility
or location more than fifty (50) miles away from the location at which the Key
Personnel was working immediately prior to the required relocation; or (3) a
reduction of more than twenty percent (20%) in such Key Personnel’s then-current
base salary. For the avoidance of doubt, in no event shall the requirement to
make business trips to TheMaven’s corporate headquarters be the basis for a
resignation for Good Reason so long as the required portion of such business
trips do not last longer than an average of ten (10) days per month in the
aggregate on a rolling twelve (12) calendar month basis.

 

 

 

 

“Governance Plan and Operational Restrictions” shall mean the governance plan
and operational restrictions set forth on Exhibit E hereto.

 

“Governmental Authorization” shall mean any: (i) approval, permit, license,
certificate, franchise, permission, clearance, registration, qualification or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement; or (ii) right under any Contract with any Governmental Body.

 

“Governmental Body” shall mean any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) federal, state, local, municipal, foreign, supranational or other
government; or (iii) governmental, self-regulatory or quasi-governmental
authority of any nature, including any governmental division, department,
agency, commission, instrumentality, official, organization, unit, body or
Entity and any court or other tribunal.

 

“Indemnification Shares” shall mean fifteen percent (15%) of the Closing Shares,
rounded down to the nearest whole number.

 

“Independent Director” shall mean, in each case, a member of the TheMaven’s
board of directors means a person other than an “officer” (as defined in Rule
16a-1(f)) or employee of TheMaven and/or its Affiliates or any other individual
having a relationship which, in the opinion of TheMaven’s board of directors,
would interfere with the exercise of independent judgment in carrying out the
responsibilities of a director. Each of the following persons shall not be
considered to be an “Independent Director”: (A) a director who is, or at any
time during the past three years was, employed by TheMaven and/or its
Affiliates; (B) a director who accepted or who has a Family Member who accepted
any compensation from TheMaven and/or its Affiliates in excess of $120,000
during any period of twelve (12) consecutive months within the three (3) years
preceding the determination of independence, other than the following: (i)
compensation for board or board committee service; (ii) compensation paid to a
Family Member who is an employee (other than an “officer” (as defined in Rule
16a-1(f))) of TheMaven and/or its Affiliates; or (iii) benefits under a
tax-qualified retirement plan, or non-discretionary compensation. For purposes
of this definition, "Family Member" means a person's spouse, parents, children
and siblings, whether by blood, marriage or adoption, or anyone residing in such
person's home.

 

“Intellectual Property” shall mean algorithms, apparatus, databases, data
collections, diagrams, formulae, inventions (whether or not patentable),
know-how, logos, marks (including brand names, product names, logos, and
slogans), methods, processes, proprietary information, protocols, schematics,
specifications, software, software code (in any form, including Source Code and
executable or object code), techniques, user interfaces, URLs, web sites, works
of authorship and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing, such as
instruction manuals, laboratory notebooks, prototypes, samples, studies and
summaries).

 

“Intellectual Property Registrations” shall mean all of the Intellectual
Property and Intellectual Property Rights that are owned or controlled by the
Company and that are used in, or held for use for, the conduct of its business
that is subject to any issuance, registration, application or other filing by,
to or with any Governmental Body or authorized private registrar in any
jurisdiction throughout the world, including trademarks, domain names and
copyrights, patents and pending applications for any of the foregoing..

 

“Intellectual Property Rights” shall mean all past, present, and future rights
of the following types, which may exist or be created under the laws of any
jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights, moral rights and mask
works; (b) trademark and trade name rights and similar rights; (c) trade secret
rights; (d) patent and industrial property rights; (e) other proprietary rights
in Intellectual Property; and (f) rights in or relating to registrations,
renewals, extensions, combinations, divisions, and reissues of, and applications
for, any of the rights referred to in clauses “(a)” through “(e)” above.

 

 

 

 

“Key Personnel” shall mean XXXXXXXXXXXXX.

 

“Knowledge” shall mean the actual knowledge of the Company’s officers and
directors.

 

“Law” shall mean any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Authority.

 

“Legal Proceeding” shall mean any ongoing or threatened action, suit,
litigation, arbitration, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Body or any
arbitrator or arbitration panel.

 

“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational or other law, statute, constitution, principle of
common law, resolution, ordinance, code, edict, decree, rule, regulation, ruling
or requirement issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental Body.

 

“Liability” shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.

 

“Lock-Up/Release Agreement” shall mean a lock-up agreement in the form attached
hereto as Exhibit D.

 

“Material Adverse Effect” shall mean, with respect to the Company or TheMaven
(including for purposes of this definition, the MergerSub), as applicable, any
change, event, violation, inaccuracy, circumstance or effect (any such item, an
“Effect”), individually or when taken together with all other Effects that have
occurred prior to the date of determination of the occurrence of the Material
Adverse Effect, that results in or would reasonably be expected to result in, a
materially adverse effect on its business, assets (including intangible assets),
liabilities, financial condition or results of operations taken as a whole;
provided, however, none of the following will be taken into account in
determining whether there has been a Material Adverse Effect: (a) any Effect to
the extent attributable to conditions (or changes after the date hereof in such
conditions) generally affecting the U.S. or global economy, financial or
securities markets; (b) any Effect to the extent attributable to general
economic, market or political conditions, or the outbreak or escalation of war
or any act of terrorism; (c) any Effect to the extent attributable to changes in
operating, business, regulatory or other conditions in the industry in which it
operates; (d) any Effect attributable to the adoption, implementation, repeal,
modification, reinterpretation or proposal of any Legal Requirement, regulation
or policy by any Governmental Body, or any panel or advisory body empowered or
appointed thereby, in each case, after the date hereof; (e) any Effect to the
extent attributable to the announcement or performance of this Agreement or the
consummation of the transactions contemplated by this Agreement, including the
impact thereof on relationships, contractual or otherwise, with vendors,
clients, customers, partners or employees; (f) solely with respect to the
Company, any Effect to the extent attributable to the taking of any specific
action, or refraining from taking any specific action, in each case at the
specific written request of TheMaven; and (g) any failure by it to meet
projections, budgets or estimates of revenue or earnings for any period ending
on or after the date of this Agreement (it being understood that the facts and
circumstances giving rise to such failure may be taken into account in
determining whether there has been a Material Adverse Effect (except to the
extent such facts or circumstances are excluded from being taken into account by
clauses (a) through (f) above)); provided, further, that any Effect referred to
in clauses (a), (b), or (d) immediately above shall be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur only to the extent that such change or effect has a
disproportionate effect on it as compared to other participants in the
industries in which it conducts its business.

 

 

 

 

“Mutual Non-Disparagement Agreement” shall mean a mutual non-disparagement
agreement by and between XXXXX, in form and substance reasonably acceptable to
each of XXXXX providing that (i) for a period of two (2) years following the
Closing Date, neither XXXXX, shall disparage the other; (ii) XXXXX shall not be
permitted to enforce XXXXX rights under such mutual non-disparagement agreement
without the prior written approval of a XXXXX and (iii) XXXXX shall be liable to
XXXXX for the actions or omissions of XXXXX under such mutual non-disparagement
agreement.

 

“Non-Disclosure Agreement” shall mean the Mutual Confidentiality Agreement dated
as of January 18, 2018 by and between TheMaven and the Company.

 

“Order” shall mean any writ, decree, permanent injunction, order or similar
action used in a Legal Proceeding.

 

“Participating Stockholders” shall mean the holders of Company Preferred Stock.

 

“Person” or “person” shall mean any natural person, Entity or Governmental Body.

 

“Preferred Stock Per Share Amount” shall mean a number of shares of TheMaven
Common Stock equal to the quotient of (i) the Closing Shares divided by (ii) the
number of shares of issued and outstanding Company Preferred Stock as of
immediately prior to the Effective Time.

 

“Pro Rata Share” shall mean, with respect to a Participating Stockholder, its
pro rata allocation of the Closing Shares.

 

“Requisite Stockholder Approval” shall mean the approval of this Agreement and
the transactions contemplated by this Agreement by (i) the stockholders of the
Company who hold at least a majority of the voting power of the outstanding
shares of Company capital stock, voting together as a single class, (ii) a
majority of the voting power of the Company Common Stock, voting together as a
single class and (iii) a majority of the voting power of the Company Preferred
Stock, voting as a single class.

 

“Representatives” shall mean officers, directors, employees, consultants,
agents, attorneys, accountants, advisors and representatives.

 

“Rule 16a-1(f)” shall mean Rule 16a-1(f) of the rules and regulations
promulgated under the U.S. Securities Exchange Act of 1934, as amended.

 

“Sallyport” shall mean Sallyport Commercial Finance, LLC.

 

 

 

 

“Sallyport Assumed Debt Amount” shall mean the actual amount of indebtedness
under the Sallyport Facility as of immediately prior to the Closing (including
the principal amount thereof and accrued and unpaid interest thereunder).

 

“Sallyport Facility” shall mean that certain Account Sale and Purchase Agreement
by and between the Company and Sallyport, dated as of March 8, 2018.

 

“Say Canada” shall mean Say Media Canada, LLC, a Delaware limited liability
company and a wholly-owned Subsidiary of the Company.

 

“Say Platform” shall mean the Company’s content management system(s) and
publishing platform(s) as in existence as of the date hereof.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Deposit Adjustment Amount” shall mean an amount equal to the product
of (A) the Security Deposit Amount multiplied by (B) the Security Deposit
Adjustment Percentage; provided, however, in the event the Security Deposit
Traffic Number is equal to at least 74 million, the Security Deposit Adjustment
Amount shall be deemed to be zero.

 

“Security Deposit Adjustment Percentage” shall mean a percentage equal to the
product of (i) the lesser of (A) the sum of (x) 74 million minus (y) the
Security Deposit Traffic Number and (B) 4 million divided by (ii) 74 million.

 

“Security Deposit Amount” shall mean an amount equal to Five Hundred Forty-Eight
Thousand Three Hundred Sixty-Four Dollars ($548,364).

 

“Security Deposit Traffic Number” shall mean the monthly average number of Total
Unique Users for December 2018 and January 2019.

 

“Source Code” shall mean code in any programming language in a form intelligible
to trained programmers, including all comments and procedural code as well as
all related development documents.

 

“Specified Continuing Liabilities” shall mean (A) the indebtedness under the
Sallyport Facility; (B) the Company’s obligation to refund the Security Deposit
Amount to its subtenant pursuant to the Sublease Agreement, dated as of December
27, 2017, between the Company and Cloudpassage, Inc., at the end of such
sub-tenancy on or about August 31, 2018; (C) the Company’s obligations with
respect to all sales commissions that remain unpaid as of the Closing payable to
any Continuing Service Provider with respect to the Company’s second and third
fiscal quarters of its fiscal year ending December 31, 2018; (D) the Liabilities
of the Company set forth on Schedule 1.7; (E) the Liabilities of the Company
arising in the ordinary course of business from and after July 31, 2018 through
to and including the Closing; and (F) such debts and liabilities of the Company
that remain outstanding and unpaid as of the Closing Date, including under the
Company Promissory Notes, other than those debts and liabilities due to Say
What.

 

“Stipulated Stock Price” shall mean a price of TheMaven Common Stock of $2.50
per share.

 

 

 

 

Any Entity shall be deemed to be a “Subsidiary” of another Person if such Person
directly or indirectly: (i) has the power to direct the management or policies
of such Entity; or (ii) owns, beneficially or of record (a) an amount of voting
securities or other interests in such Entity that is sufficient to enable such
Person to elect at least a majority of the members of such Entity’s board of
directors or other governing body or (b) at least fifty percent (50%) of the
outstanding equity or financial interests of such Entity.

 

“Tax” shall mean any tax (including any income tax, franchise tax, capital gains
tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem tax,
transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, in each case of the foregoing, to the extent
the foregoing are in the nature of a tax, and any related charge or amount
(including any fine, penalty or interest), imposed, assessed or collected by or
under the authority of any Governmental Body.

 

“Tax Return” shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.

 

“TheMaven Common Stock” shall mean the common stock, par value $0.01 per share,
of TheMaven.

 

“Total Unique Users” shall mean, for a given measurement period, the aggregate
number of unique users across the Say Platform or the combined content
management systems controlled by TheMaven, as the case may be, during such
period, as determined by Google Analytics, consistent with the technology and
measuring practices used by the Company to calculate Total Unique Users during
each calendar month during the twelve (12) most recently completed calendar
months prior to the Closing; provided, however, that “Total Unique Users” shall
not include any traffic purchased by the Company; provided, further, that the
Company’s receipt of its contractual revenue share and fees from publishers
shall not be deemed to be a purchase of traffic.

 

 

 

 

Exhibit B

 

FORM OF Letter of Transmittal

 

 

 

 

Exhibit C

 

FORM OF Company Promissory Note

 

 

 

 

Exhibit D

 

Form of Lock-Up / Release Agreement

 

 

 

 

Exhibit E

 

Governance Plan and Operational Restrictions

 

 

